 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.26
 


 


 


 
TERM LOAN AGREEMENT
 
Dated: as of the 12th day of February, 2010
 
Between
 
PETER J. SONNABEND AND BOY A.J. VAN RIEL, AS TRUSTEES OF THE CHARTERHOUSE OF
CAMBRIDGE TRUST, UNDER DECLARATION OF TRUST DATED DECEMBER 27, 1963 AND RECORDED
IN THE MIDDLESEX (SOUTH) REGISTRY OF DEEDS IN BOOK 11160, PAGE 340, AS AMENDED
BY AMENDMENT OF DECLARATION OF TRUST DATED JULY 8, 1966 AND RECORDED IN SAID
REGISTRY IN BOOK 11160, PAGE 359
 
 AND
 
SONESTA OF MASSACHUSETTS, INCORPORATED, A MASSACHUSETTS CORPORATION
 
 (“BORROWER”)
 
and
 
RBS CITIZENS, NATIONAL ASSOCIATION (“LENDER”)
 


 
THIRTY-TWO MILLION DOLLAR ($32,000,000.00) TERM LOAN
 
SECURED BY PROPERTY KNOWN AS
 
THE ROYAL SONESTA HOTEL, 23 CAMBRIDGE PARKWAY AND 40 EDWIN LAND BOULEVARD,
 
CAMBRIDGE, MASSACHUSETTS
 

 

--------------------------------------------------------------------------------

Table of Contents

TABLE OF CONTENTS
 
1.
 
BACKGROUND
1
 
1.1
Defined Terms
1
 
1.2
Borrower
1
 
1.3
Land and Improvements; Property
1
 
1.4
Use of Loan Proceeds
1
 
1.5
Loan
1
       
2.
 
LOAN PROVISIONS.
1
 
2.1
Amount of Loan
1
 
2.2
Term of Loan
1
 
2.3
Interest Rate and Payment Terms
1
 
2.4
Commitment Fee
2
 
2.5
Acceleration
2
       
3.
 
SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.
2
 
3.1
Security
2
 
3.1.1
Mortgage and Security Agreement
2
 
3.1.2
Collateral Assignment of Leases and Rents
2
 
3.1.3
Collateral Assignment of Contracts, Licenses and Permits
2
 
3.1.4
Joint and Several Environmental Indemnity Agreement
2
 
3.1.5
Interest Rate Agreement
2
 
3.1.6
Guaranty of Partial Repayment
2
 
3.1.7
Cash Collateral Pledge and Security Agreement
2
 
3.1.8
Liquor License Pledge and Security Agreement
2
 
3.2
Loan Documents and Security Documents
3
       
4.
 
CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES.
3
       
5.
 
LENDER’S CONSULTANTS.
3
 
5.1
Right to Employ
3
 
5.2
Functions
3
 
5.3
Payment
3
 
5.4
Access
3
 
5.5
No Liability
4
       
6.
 
LOAN DISBURSEMENT AND BORROWER’S REQUIRED EQUITY CONTRIBUTIONS.
4
6.1
 
Advance of Loan Proceeds
4
       


i

--------------------------------------------------------------------------------

Table of Contents



7.
 
CONDITIONS PRECEDENT.
4
 
7.1
Satisfactory Loan Documents
4
 
7.2
No Material Change
4
 
7.3
Warranties and Representations Accurate
4
 
7.4
Financials and Appraisals
4
 
7.5
Validity and Sufficiency of Security Documents
4
 
7.6
No Other Liens; Taxes and Municipal Charges Current
4
 
7.7
Property Matters
5
 
7.8
Compliance With Law
5
 
7.9
Title Insurance; Other Evidence of Perfection
5
 
7.10
Survey
5
 
7.11
Condition of Property
5
 
7.12
No Takings
5
 
7.13
Insurance
5
 
7.14
Utilities; Water; Drainage
5
 
7.15
Hazardous Waste, Hazardous Materials and Toxic Substances
6
 
7.16
Organizational Documents and Entity Agreements
6
 
7.17
Votes, Consents and Authorizations
6
 
7.18
Legal and Other Opinions
6
 
7.19
Leasing Matters
6
 
7.20
Interest Rate Agreement
6
 
7.21
Cash Reserve Account
6
 
7.22
Sufficient Funds
6
 
7.23
Costs and Expenses
7
 
7.24
No Default
7
       
8.
 
WARRANTIES AND REPRESENTATIONS
7
 
8.1
Financial Information
7
 
8.2
No Violations
7
 
8.3
No Litigation
7
 
8.4
Leases
7
 
8.5
Garage Management Contract; Other Contracts
7
 
8.6
Compliance With Laws
7
 
8.7
Required Licenses and Permits
8
 
8.8
Curb Cuts and Utility Connections
8
 
8.9
Good Title and No Liens
8
 
8.10
Use of Proceeds
8
 
8.11
Entity Matters
8
 
8.11.1
Organization
8
 
8.11.2
Ownership and Taxpayer Identification Numbers
8
 
8.11.3
Authorization
8
 
8.12
Valid and Binding
9
 
8.13
Deferred Compensation and ERISA
9
 
8.14
No Material Change; No Default
9
 
8.15
No Broker or Finder
9
 
8.16
Flood Area; Filled Land; Hazardous Substances
9
 
8.17
Power to Carry on Business
9
 
8.18
Background Information and Certificates
9
 
8.19
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws
10
       


ii

--------------------------------------------------------------------------------

Table of Contents



9.
 
COVENANTS.
10
 
9.1
Notices
10
 
9.2
Financial Statements and Reports
10
 
9.2.1
Annual Statements
10
 
9.2.2
Periodic Statements
10
 
9.2.3
Compliance Certificate
10
 
9.2.4
Annual Budget
10
 
9.2.5
Data Requested
11
 
9.2.6
Lease Notices
11
 
9.3
Payment of Taxes and Other Obligations
11
 
9.4
Conduct of Business; Compliance With Law
11
 
9.5
Insurance
11
 
9.5.1
In General
11
 
9.6
Restrictions on Liens, Transfers and Additional Debt
11
 
9.6.1
Prohibited Transactions
11
 
9.6.2
Permitted Transactions
12
 
9.6.3
Permitted Transfers
12
 
9.6.4
Permitted Additional Debt
12
 
9.6.5
Additional Funds
12
 
9.6.6
Right To Accelerate Loan
12
 
9.6.7
Lender’s Options
12
 
9.7
Limits on Distributions
13
 
9.8
Restrictions on Investments
13
 
9.9
Indemnification Against Payment of Brokers’ Fees
13
 
9.10
Limitations On Certain Transactions
13
 
9.10.1
No Merger or Acquisition
13
 
9.10.2
Contracts of a Material or Significant Nature
13
 
9.11
Approval of Management and Management Contract
13
 
9.12
Deposit of Proceeds; Other Bank Accounts
13
 
9.13
Place for Records: Inspection
14
 
9.14
Costs and Expenses
14
 
9.15
Compliance with Laws
14
 
9.16
Indemnification
14
 
9.17
Leasing Matters
15
 
9.18
Loan To Value Ratio; Debt Service
15
 
9.18.1
LTV Covenant
15
 
9.18.2
Breach of LTV Covenant/Cure
16
 
9.18.3
Debt Service Coverage
16
 
9.18.4
Breach of Debt Service Covenant/Cure
16
 
9.19
Replacement Documentation
17
 
9.20
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws
17
 
9.21
Cambridgeside Galleria Garage Lease
17
       
10.
 
SPECIAL PROVISIONS.
18
 
10.1
Right to Contest
18
 
10.1.1
Taxes and Claims by Third Parties
18
 
10.1.2
Laws
18
       


iii

--------------------------------------------------------------------------------

Table of Contents



11.
 
EVENTS OF DEFAULT.
18
 
11.1
Event of Default
18
 
11.1.1
Non-payment of Interest and Principal
18
 
11.1.2
Non-payment of Other Monetary Obligations
18
 
11.1.3
Note, Mortgage and Other Loan Documents
18
 
11.1.4
Financial Status and Insolvency
19
 
11.1.5
Liens
19
 
11.1.6
Breach of Representation or Warranty
19
 
11.1.7
Default Under Certain Required Leases
19
 
11.1.8
Insurance
19
 
11.1.9
Nonmonetary Defaults Capable of Cure
19
 
11.1.10
Breach of LTV or Debt Service Covenant
19
 
11.1.11
Dissolution; Change in Business Status
20
 
11.1.12
Conflicting Provisions
20
 
11.2
Certain Remedies
20
 
11.2.1
Accelerate Debt
20
 
11.2.2
Pursue Remedies
20
       
12.
 
ADDITIONAL REMEDIES.
20
 
12.1
Remedies
20
 
12.1.1
Enter and Perform
20
 
12.1.2
Discontinue Work
20
 
12.1.3
Exercise Rights
20
 
12.1.4
Apply Cash Reserves
20
 
12.1.5
Other Actions
20
 
12.2
Reimbursement
21
 
12.3
Power of Attorney
21
       
13.
 
SECURITY INTEREST AND SET-OFF.
21
 
13.1
Security Interest
21
 
13.2
Set-Off and Debit
21
 
13.3
Right to Freeze
21
 
13.4
Additional Rights
22
       
14.
 
CASUALTY AND TAKING.
22
 
14.1
Casualty and Obligation To Repair
22
 
14.2
Taking
22
       


iv

--------------------------------------------------------------------------------

Table of Contents



15.
 
GENERAL PROVISIONS.
22
 
15.1
Notices
22
 
15.2
Limitations on Assignment
23
 
15.3
Further Assurances
23
 
15.4
Parties Bound
23
 
15.5
Waivers, Extensions and Releases
23
 
15.6
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
23
 
15.6.1
Place of Delivery
23
 
15.6.2
Governing Law
23
 
15.6.3
Consent to Jurisdiction
23
 
15.6.4
JURY TRIAL WAIVER
24
 
15.7
Lender’s Expenses
24
 
15.8
Survival
24
 
15.9
Cumulative Rights
24
 
15.10
Claims Against Lender
24
 
15.10.1
Borrower Must Notify
24
 
15.10.2
Remedies
24
 
15.10.3
Limitations
25
 
15.11
Obligations Absolute
25
 
15.12
Table of Contents, Title and Headings
25
 
15.13
Counterparts
25
 
15.14
Satisfaction of Term Sheet
25
 
15.15
Participations
25
 
15.16
Assignments
25
 
15.17
Time Of the Essence
25
 
15.18
No Oral Change
25
 
15.19
Statements
26



Signatures
 
Exhibit A                      Definitions
 
Exhibit B                      Ownership Interests and Taxpayer Identification
 
Numbers - Borrower
 
Exhibit B-1                                Ownership Interests and Taxpayer
Identification
 
Numbers - Guarantor
 
Exhibit C                      Authorized Representatives
 
Exhibit D                      Form of Compliance Certificate
 
 
 


 

v

--------------------------------------------------------------------------------

Table of Contents

LOAN AGREEMENT
 
This is an agreement (“Loan Agreement” or “Agreement”) made and entered into as
of the 12th day of February, 2010 between PETER J. SONNABEND AND BOY A.J. VAN
RIEL, AS TRUSTEES OF THE CHARTERHOUSE OF CAMBRIDGE TRUST, under Declaration of
Trust dated December 27, 1963 and recorded in the Middlesex (South) Registry of
Deeds in Book 11160, Page 340, as amended by Amendment of Declaration of Trust
dated July 8, 1966 and recorded in said Registry in Book 11160, Page 359
(“Trust”) and SONESTA OF MASSACHUSETTS, INCORPORATED, a Massachusetts
corporation (“Sonesta of Massachusetts”) (the Trust and Sonesta of Massachusetts
being referred to herein collectively as “Borrower”) and RBS CITIZENS, NATIONAL
ASSOCIATION, a national banking association having an address at 28 State
Street, Boston, Massachusetts 02109 ( “Lender”).
 


 
WITNESSES:
 
1.  
BACKGROUND.

 


1.1 Defined Terms.  Capitalized terms used in this Agreement are defined either
in Exhibit A, or in specific sections of this Agreement, or in another Loan
Document, as referenced in Exhibit A.
 
1.2 Borrower.  The Trust and Sonesta of Massachusetts, jointly and severally.
 
1.3 Land and Improvements; Property.  The Trust owns approximately 2.30 acres of
land (“Land”) located at 40 Edwin Land Boulevard/23 Cambridge Parkway,
Cambridge, Massachusetts, as more particularly described in the Mortgage which
is shown on the plan dated February, 2010 (“Survey Plan”) prepared by Meridian
Associates, Inc. (“Surveyor”).  The Land is presently improved by a 10-story
hotel known as the Royal Sonesta Hotel of Boston (“Hotel”) containing
approximately 381,432 gross square feet including 400 guest rooms, function
rooms, a full service sit-down restaurant, retail and other ancillary spaces,
and a structured parking garage having 170 vehicle spaces (
“Improvements”).  The Land, Improvements, the Collateral and all appurtenant
rights are collectively called the “Property”.
 
1.4 Use of Loan Proceeds.  Borrower has applied to Lender for a loan of
Thirty-Two Million Dollars ($32,000,000.00)  (“Loan”) the proceeds of which are
to be used to refinance the Property and to pay costs and expenses incident to
closing the refinance of the Loan.
 
1.5 Loan.  Subject to all of the terms, conditions and provisions of this
Agreement, and of the agreements and instruments referred to herein, Lender
hereby agrees to make the Loan to the Borrower, and upon such funding Borrower
agrees to accept and repay the Loan.
 
2.  
LOAN PROVISIONS.

 
2.1 Amount of Loan.  The Loan shall be in the amount of Thirty-Two Million
Dollars ($32,000,000.00).
 
2.2 Term of Loan.  The Loan shall be for a term (“Term”) commencing on the date
hereof and ending on March 1, 2015 (“Maturity Date”).
 
2.3 Interest Rate and Payment Terms.  The Loan shall be payable as to interest
and principal in accordance with the provisions of the Note.  The Note also
provides for interest at a Default Rate, Late Charges and prepayment rights and
fees.  Any and all interest rate selection and conversion provisions in the Note
are to be administered by the Lender.
 

1

--------------------------------------------------------------------------------

Table of Contents

2.4 Commitment Fee.  Borrower shall pay to the Lender on the Closing Date a
commitment fee in the amount of Three Hundred Twenty Thousand Dollars
($320,000.00).
 
2.5 Acceleration.  The Lender may accelerate the Loan following an Event of
Default.  Upon such an acceleration, all principal, accrued interest and costs
and expenses shall be due and payable together with interest on such principal
at the Default Rate and any applicable prepayment fees set forth in the Note.
 
3.  
SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.

 
3.1 Security.  The Loan together with interest thereon and all other charges and
amounts payable by, and all other obligations of, Borrower to the Lender, with
respect to the Property or the Loan whenever incurred, direct or indirect,
absolute or contingent (“Obligations”) shall be secured by the following
“Security” which Borrower agrees to provide and maintain:
 
3.1.1 Mortgage and Security Agreement.  A first priority mortgage and security
agreement (“Mortgage”) granted to the Lender, on Borrower’s right, title, and
interest in and to (i) the Property, (ii) all land, improvements, furniture,
fixtures, goods, equipment, and other assets (including, without limitation,
accounts, contracts, contract rights, Licenses and Permits, general intangibles,
documents and instruments), including all after-acquired property, owned, or in
which Borrower has or obtains any interest, in connection with the Property;
(iii) all insurance proceeds and other proceeds therefrom, and (iv) all other
assets of Borrower whether now owned or hereafter acquired and used in
connection with the Property.
 
3.1.2 Collateral Assignment of Leases and Rents.  A first priority collateral
assignment of leases and rents (“Assignment of Leases and Rents”) granted to the
Lender with respect to Borrower’s right, title, and interest in and to all
leases, subleases and occupancy rights of the Property and all income and
profits to be derived from the operation and leasing of the Property.
 
3.1.3 Collateral Assignment of Contracts, Licenses and Permits.  A first
priority collateral assignment and security agreement (“Assignment of
Contracts”) granted to the Lender with respect to Borrower’s right, title, and
interest in and to all Licenses and Permits and all contracts, agreements
(including management and leasing agreements) and warranties now owned or
hereafter acquired by Borrower and related in any manner to the Property.
 
3.1.4 Joint and Several Environmental Indemnity Agreement.  A compliance and
indemnification agreement with respect to environmental matters (“Environmental
Indemnity”) from Borrower and Guarantor jointly and severally, in favor of the
Lender.
 
3.1.5 Interest Rate Agreement.  A first priority assignment of the Interest Rate
Agreement from Borrower in favor of the Lender (the “Interest Rate Assignment”).
 
3.1.6 Guaranty of Partial Repayment.  A limited guaranty of certain Borrower
obligations (the “Guaranty”) from Sonesta International Hotels Corporation, a
New York corporation (the “Guarantor”).
 
3.1.7 Cash Collateral Pledge and Security Agreement.  A first priority pledge
and security interest in the Cash Reserve (the “Cash Collateral Pledge”) granted
by Borrower to Lender with respect to Cash Reserve Account.
 
3.1.8 Liquor License Pledge and Security Agreement.  A first priority pledge and
security interest in the Liquor License (the “Liquor License Pledge”) granted by
Borrower to Lender.
 

2

--------------------------------------------------------------------------------

Table of Contents

3.2 Loan Documents and Security Documents.  The Loan shall be made, evidenced,
administered, secured and governed by all of the terms, conditions and
provisions of the “Loan Documents”, each as the same may be hereafter modified
or amended, consisting of:  (i) this Loan Agreement; (ii) the Note in the
aggregate original principal amount of Thirty-Two Million Dollars
($32,000,000.00) (together with any additional Notes delivered as provided
herein, the “Note”); (iii) the Mortgage and related UCC financing statements;
(iv) the Assignment of Leases and Rents; (v) the Assignment of Contracts; (vi)
the Environmental Indemnity; (vii) the Interest Rate Assignment, (viii) the
Guaranty; (ix) the Cash Collateral Pledge; (x) the Liquor License Pledge; and
(xi) any other documents, instruments, or agreements executed to further
evidence or secure the Loan.
 
Each of the Loan Documents listed in items (i) through (ix), inclusive, is dated
of even date herewith.  The Mortgage, Assignment of Leases and Rents, Assignment
of Contracts, Licenses and Permits, Interest Rate Assignment, Guaranty,
Environmental Indemnity, Cash Collateral Pledge, and Liquor License Pledge are
sometimes collectively referred to as the “Security Documents”.
 
4.  
CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES.

 
The Lender is authorized to rely upon the continuing authority of the persons,
officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Loan and the Loan Documents including, but not limited to, the selection of
interest rates.  Such authorization may be changed only upon written notice to
Lender accompanied by evidence, reasonably satisfactory to Lender, of the
authority of the person giving such notice and such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by Lender.  The
present Authorized Representatives are listed on Exhibit C.
 
5.  
LENDER’S CONSULTANTS.

 
5.1 Right to Employ.  The Lender shall have the right to employ, its own
personnel, or one or more engineers, architects, builders or other construction
specialists, environmental advisors, scientists, accountants, and attorneys to
act as an advisor to the Lender in connection with the Loan (each of which shall
be a “Lender’s Consultant”).  The Lender’s Consultants shall maintain
appropriate liability insurance and shall not disclose any information obtained
in connection with their work except as is necessary to discharge their duties
or as required by law.  The fees of Lender’s Consultants shall be paid by Lender
unless Lender’s consultants are engaged to advise Lender in connection with a
Default by Borrower under the Loan Documents in which even such fees shall be
paid by Borrower.
 
5.2 Functions.  The functions of a Lender’s Consultant shall include, without
limitation: (i) inspection and physical review of the Property; (ii) review and
analysis of any work to be done in connection with the Property; (iii) review
and analysis of environmental matters; and (iv) review and analysis of financial
and legal matters.
 
5.3 Payment.  If and to the extent Borrower is required to pay costs and fees of
Lender’s Consultants in accordance with the terms and conditions of this
Agreement, the costs and fees of Lender’s Consultants shall be paid by Borrower
within thirty (30) days after receipt of the written invoice therefor.
 
5.4 Access.  Subject to the rights of hotel guests and other third parties,
Borrower shall provide Lender’s Consultants with continuing access to all
aspects of the Property and books and records related thereto at reasonable
times during the day and upon at least two (2) Business Days’ prior written
notice to Borrower prior to the occurrence of a Default or Event of Default, and
at any time without notice after a Default or Event of Default has occurred and
is continuing.
 

3

--------------------------------------------------------------------------------

Table of Contents

5.5 No Liability.  With the exception of any claim arising out of any Lender’s
Consultant’s negligence or for failure to maintain any insurance policy required
to be maintained by such Lender’s Consultant as required above or for any
Lender’s Consultant’s gross negligence or willful misconduct for which the
Borrower shall have a claim against such  Lender’s Consultants, neither Lender
nor any of Lender’s Consultants shall have liability to Borrower, or any third
party, on account of: (i) services performed by Lender’s Consultant; (ii) any
failure or neglect by Lender’s Consultant to properly perform services; or (iii)
any approval or disapproval of work, plans or other matters.  Neither Lender nor
Lender’s Consultant shall have any obligation regarding proper performance of
work related to the Property.  Borrower shall have no rights under or relating
to any agreement, report, or similar document prepared by any Lender’s
Consultant for Lender.
 
6.  
LOAN DISBURSEMENT AND BORROWER’S REQUIRED EQUITY CONTRIBUTIONS.

 
6.1 Advance of Loan Proceeds.  Lender shall, subject to compliance with all of
the other terms, conditions and provisions of this Agreement, make disbursement
of the Loan proceeds as set forth in Section 2.1.
 
7.  
CONDITIONS PRECEDENT.

 
It shall be a condition precedent of Lender’s obligation to close and fund the
Loan that each of the following conditions precedent be satisfied in full (as
determined by Lender in its sole discretion), unless specifically waived in
writing by Lender at or prior to closing and funding the Loan:
 
7.1 Satisfactory Loan Documents.  Each of the Loan Documents and Security
Documents shall be satisfactory in form, content and manner of execution and
delivery to Lender and Lender’s counsel.
 
7.2 No Material Change.  No material adverse change shall have occurred in the
financial condition, business, affairs, operations or control of Borrower, or
Guarantor since the date of the latest respective financial information most
recently delivered to Lender.
 
7.3 Warranties and Representations Accurate.  All warranties and representations
made by or on behalf of Borrower and Guarantor to Lender shall be true, accurate
and complete in all material respects and shall not omit any material fact
necessary to make the same not misleading.
 
7.4 Financials and Appraisals.  The Lender shall have received and
approved:  (i) financial statements from Borrower and Guarantor complying with
the standards set forth in Section 9.2.; (ii) an appraisal of the Property in
form and substance and from an appraiser acceptable to the Lender setting forth
a “going concern” appraised value of the Property of not less than 65% of the
amount of the Loan.  Lender acknowledges that the conditions in this Section 7.4
have been satisfied.
 
7.5 Validity and Sufficiency of Security Documents.  The Mortgage and the other
Security Documents have been filed or recorded as required to create a valid and
perfected lien on the property described therein (“Collateral”) and each of the
Security Documents and related UCC filings shall have been duly recorded and
filed to the satisfaction of Lender and Lender’s counsel.
 
7.6 No Other Liens; Taxes and Municipal Charges Current.  The Collateral shall
not be subject to any liens or encumbrances, whether inferior or superior to the
Loan Documents or the Security Documents, except in respect of: (i) real estate
taxes and personal property taxes not yet due and payable; and (ii) Permitted
Encumbrances, if any.  All real estate taxes, personal property taxes and other
municipal charges relating to any of the Collateral shall be current.
 

4

--------------------------------------------------------------------------------

Table of Contents

7.7 Property Matters. Lender shall have received each of the following in form
and substance satisfactory to Lender:  (i) evidence of Licenses and Permits for
the Property sufficient to allow the Property to be operated as a first-class
hotel in the ordinary course of business; (ii) a report from a Lender’s
Consultant to the effect that the Property is in good repair and safe condition
with no structural deficiencies and no material need for repairs or
replacements; and (iii) true, correct and complete copies of all management
agreements and other agreements related to the operation of the Hotel.
 
7.8 Compliance With Law.  Lender shall have received evidence satisfactory to
Lender that:
 
(i) Present Compliance.  All real estate and tangible personal property
constituting or intended to constitute Collateral for the Loan complies in all
material respects with all applicable Laws and the provisions of all applicable
Licenses and Permits.
 
(ii) No Prohibitions or Violations.  There are no applicable Laws which prohibit
or adversely limit the use of the Property for the purposes the same are
intended for, nor is there any outstanding and uncured violation of any
applicable Laws.
 
(iii) Licenses and Permits.  All Licenses and Permits and private approvals of
every nature whatsoever, if any, which are reasonably necessary in order to
allow the operation of the Property as contemplated by this Agreement and as
needed under applicable Laws have been duly and finally received with all appeal
periods therefrom having elapsed, with no appeal having been taken therefrom,
and with no violations existing under the terms thereof.
 
7.9 Title Insurance; Other Evidence of Perfection.  Lender shall have received:
(i) a mortgagee’s title insurance policy in form and substance satisfactory to
the Lender, subject to such exceptions as may be approved by Lender and Lender’s
counsel and accompanied by such endorsements or special coverages required by
Lender; and (ii) such other evidence of the perfection of its security interests
as Lender and Lender’s counsel may require.
 
7.10 Survey.  Lender shall have received and approved a current, on-site
ALTA/ACSM Class A urban instrument survey of the Land containing a certification
thereon, or on a separate surveyor’s certificate, of the Surveyor, such
certification to be in form and substance acceptable to Lender.
 
7.11 Condition of Property.  There shall have been no material unrepaired or
unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Collateral.
 
7.12 No Takings.  Neither the Property nor any material portion thereof shall
have been taken by eminent domain nor shall there be any threat of such a
taking.
 
7.13 Insurance.  Borrower shall have provided to Lender with respect to the
Property and the Collateral evidence of: (i) insurance coverages which meet the
property, hazard and other insurance requirements set forth in Section 2.04 of
the Mortgage to the satisfaction of Lender; and (ii) prepayment of the premiums
for such insurance for at least three (3) months.
 
7.14 Utilities; Water; Drainage.  Lender shall have received reports addressed
to Lender from qualified engineers satisfactory to Lender that sanitary drinking
water, sanitary sewer disposal systems, utility and power connections and storm
drainage adequate for the Property are available as a matter of right for the
Property and that all Licenses and Permits and contracts required therefor have
been duly obtained.
 

5

--------------------------------------------------------------------------------

Table of Contents

7.15 Hazardous Waste, Hazardous Materials and Toxic Substances.  Lender shall
have received, and in its sole discretion approved, satisfactory reports
addressed to Lender from acceptable, qualified professionals prepared in
accordance with Lender’s protocols indicating to Lender’s judgment the
acceptability of the environmental risk associated with the Property, addressing
the existence of any Hazardous Materials at, or which may affect, the Property
and the Property’s compliance with Environmental Laws.
 
7.16 Organizational Documents and Entity Agreements. Lender shall have received
and approved the declaration of trust of the Trust, the articles of organization
and bylaws of Sonesta of Massachusetts and of the Guarantor.
 
7.17 Votes, Consents and Authorizations.  Lender shall have received and
approved certified copies of all partnership, entity and corporate votes,
consents and authorizations as is required to evidence authority for: (i)
closing the Loan and the transactions contemplated hereby; (ii) providing
continuing authorization to designated persons to deal in all respects on behalf
of Borrower; and (iii) the execution of all Loan Documents.
 
7.18 Legal and Other Opinions.  Lender shall have received and approved legal
opinion letters from counsel representing Borrower and Guarantor which meet
Lender’s legal opinion requirements.
 
Lender shall also have received from qualified attorneys, engineers, surveyors
and architects, such other certificates, opinions, surveys, and other evidence
of compliance with each of the conditions herein set forth as Lender may
reasonably require (i) stating that all Loan Documents have been duly
authorized, executed and delivered by Borrower and Guarantor and are valid,
binding and enforceable against the Borrower and Guarantor subject to customary
exceptions for loans of this size and nature, (ii) indicating the due
organization, legal existence and good standing of Borrower and Guarantor and
any manager thereof; and (iii) indicating compliance of the Property in all
material respects with all Laws applicable to the use, occupancy and operation
of the Property and the issuance of all permits and approvals necessary thereof.
 
7.19 Leasing Matters.  If requested by Lender, Lender shall have approved all
tenants and leases in effect at the time of closing, and shall have received
satisfactory estoppel certificates and subordination, non-disturbance and
attornment agreements (“SNDAs”) from all tenants designated by Lender.  Each
such estoppel certificate and SNDA shall be in form and substance acceptable to
Lender.
 
7.20 Interest Rate Agreement.  Lender shall have received the Interest Rate
Agreement.
 
7.21 Cash Reserve Account.  Borrower shall have deposited with Lender the amount
of Five Million Dollars ($5,000,000.00) (the “Cash Reserve”).  When a Debt
Service Coverage Ratio of 1.50 to 1.0, or greater has first been achieved for
four (4) consecutive calendar quarters, Lender agrees to release to Borrower
one-half of the Cash Reserve in the amount of Two Million Five Hundred Thousand
Dollars ($2,500,000.00).  The Debt Service Coverage Ratio shall first be tested
for the calendar quarter ending March 31, 2010.  The balance of the Cash Reserve
shall be released to Borrower when a Debt Service Coverage Ratio of 1.50 to 1.0,
or greater has subsequently been achieved for another, subsequent four (4)
consecutive calendar quarters provided that in each case, at the time of the
release, there is no Default or Event of Default under any of the Loan
Documents.  Each disbursement of proceeds of the Cash Reserve shall be deemed to
be a reaffirmation by Borrower that each of the representations and warranties
contained in the Loan Documents is true and correct in all material respects as
of the date of such disbursement.  In addition, at Lender’s request, Borrower
shall reaffirm such representations and warranties in writing prior to each
disbursement of the Cash Reserve.
 
7.22 Sufficient Funds.  Evidence that there have been expended and/or are
available, from resources other than the proceeds of the Loan, amounts which
will, when added to the amount of the Loan, be sufficient to cover all costs
reasonably anticipated to be incurred in connection with (i) the operation of
the Property, and (ii) the performance by the Borrower of its obligations under
this Agreement and the other Loan Documents.
 

6

--------------------------------------------------------------------------------

Table of Contents

7.23 Costs and Expenses. Evidence that the Borrower shall have paid in full all
reasonable, out of pocket costs and expenses incurred by the Lender in
connection with making the Loan, including reasonable, out of pocket legal fees
and disbursements, environmental report fee, title insurance premiums,
consultant’s fees and appraisal fees.
 
7.24 No Default.  There shall not be any Default under any of the Loan Documents
or any breach of or noncompliance by Borrower with the terms of the Term Sheet.
 
8.  
WARRANTIES AND REPRESENTATIONS.

 
Borrower warrants and represents to Lender for the express purpose of inducing
Lender to enter into this Agreement, to make the Loan, and to otherwise complete
all of the transactions contemplated hereby, that as of the date of this
Agreement, upon the date the Loan is funded until the Loan has been repaid and
all obligations to Lender has been satisfied as follows:
 
8.1 Financial Information.  True, accurate and complete financial statements of
Borrower and Guarantor have been delivered to Lender and the same fairly present
the financial condition of Borrower and Guarantor as of the dates thereof and no
material and adverse change has occurred in such financial condition since the
dates thereof.  All financial statements of Borrower and Guarantor hereafter
furnished to Lender shall be true, accurate and complete and shall fairly
present the financial condition of Borrower and Guarantor as of the dates
thereof.
 
8.2 No Violations.  The performance by Borrower and Guarantor of their
respective obligations under the Loan Documents shall not constitute a violation
of, or conflict with, any law, order, regulation, contract, agreement or
organizational document to which Borrower or Guarantor is a party or by which
Borrower or Guarantor, or the property thereof, may be bound.
 
8.3 No Litigation.  There is no material litigation now pending, or to the best
of Borrower’s knowledge threatened, against Borrower or Guarantor which if
adversely decided could materially impair the ability of Borrower or Guarantor
to pay and perform its obligations hereunder or under the other Loan
Documents.  There is no litigation, whether or not material, pending, or to the
best of Borrower’s knowledge threatened against Borrower or Guarantor in which
the amount in controversy exceeds Fifty Thousand Dollars ($50,000.00) which
either: (i) is not covered by insurance, or (ii) has not been previously
disclosed to Lender or is not disclosed to Lender within thirty (30) days of
Borrower or Guarantor first having knowledge thereof, together with a written
explanation of why such litigation is not material.
 
8.4 Leases.  True and complete copies of all Required Leases of the Property
which are now in effect (and all guaranties thereof) have been delivered to the
Lender.  Such Required Leases have not been further amended or changed in any
material respect and are in full force and effect, enforceable in accordance
with the terms thereof, subject, however, to the terms of the Loan
Documents.  Lender acknowledges that it has reviewed and approved the Required
Leases now in effect for the Property.
 
8.5 Garage Management Contract; Other Contracts.  There is no franchise,
operating or management agreement giving any party other than Borrower the right
to own, operate or manage the Hotel, except for that certain Management Contract
between Sonesta of Massachusetts and Pilgrim Parking, Inc. dated January 1,
1995, as amended (the “Garage Management Contract”).  The Garage Management
Contract is in full force and effect with no defaults thereunder or deficiencies
in the performance of obligations thereunder and no amendment or modifications
not previously approved by Lender.  All of the parties to the Garage Management
Contract are in full compliance with their respective obligations thereunder.
 
8.6 Compliance With Laws.  The Property complies with, and shall continue to
comply with, all material Laws and any and all covenants, conditions,
restrictions or other matters which affect the Property.
 

7

--------------------------------------------------------------------------------

Table of Contents

8.7 Required Licenses and Permits.  All Licenses and Permits which are required
in order to operate the Property in the usual course of business have been duly
and properly obtained, and will remain in full force and effect, and have been,
and shall be complied with, in all respects.
 
8.8 Curb Cuts and Utility Connections.  All required curb cuts, utility
connections and Licenses and Permits therefor have been duly obtained and are in
full force and effect and all utility services as reasonably required for water,
gas, electric, telephone, sewer and storm drainage and sanitary waste disposal
are and shall be available as a matter of right and to an extent adequate to
serve the Property for its intended uses.
 
8.9 Good Title and No Liens.  The Trust is the lawful owner of the Property and
of areas over, under or on which utility or passage easements are required to
make use of the Property and parking as contemplated by the Loan Documents, and
is and will be the lawful owner of the Property, free and clear of all liens and
encumbrances of any nature whatsoever, except for the matters, if any, which are
listed as Permitted Title Exceptions in the Mortgage.
 
8.10 Use of Proceeds.  The proceeds of the Loan shall be used solely and
exclusively to refinance the Property, and for payment of costs and expenses
incurred in connection with the financing provided by the Loan.  No portion of
the proceeds of the Loan shall be used directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase or carry any margin
stock, or to extend credit to others for the purpose thereof, or to repay or
refund indebtedness previously incurred for such purpose, or (ii) for any
purpose which would violate or is inconsistent with the provisions of
regulations of the Board of Governors of the Federal Reserve System including,
without limitation, Regulations G, T, U and X thereof.
 
8.11 Entity Matters.
 
8.11.1 Organization.  Trust is a duly organized validly existing business trust
in good standing under the laws of the Commonwealth of Massachusetts, and has
all requisite power and authority to conduct its business and to own its
property, as now conducted or owned, and as contemplated by the Loan
Documents.  Trust owns no property, real, personal or mixed, other than the
Property.  Trust has no employees.  Sonesta of Massachusetts is a duly
organized, validly existing Massachusetts corporation and has all requisite
power and authority to conduct its business and own its property, as now
conducted or owned and as contemplated by the Loan Documents.  Sonesta of
Massachusetts has not entered into any contracts with any party except those
directly related to the Hotel.  The employees of Sonesta of Massachusetts are
engaged only in connection with the operation of the Property.  Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York, and is duly qualified in each jurisdiction where
required and has all requisite power and authority to conduct its business and
to own its property, as now conducted or owned, and as contemplated by the Loan
Documents.
 
8.11.2 Ownership and Taxpayer Identification Numbers.  All of the interest
owners of Borrower, and a description of the ownership interests and debts of
Borrower held by the same, are listed in Exhibit B and no additional ownership
interests, or rights or instruments convertible into such ownership interests,
shall be issued, nor shall any ownership change, except for Permitted
Transfers.  The taxpayer identification number(s) of Borrower members are
accurately stated in Exhibit B.  All of the current members of Guarantor and a
description of the ownership interests held by the same, are listed in Exhibit
B-1.
 
8.11.3 Authorization.  All required entity actions and proceedings have been
duly taken so as to authorize the execution and delivery by Borrower of the Loan
Documents.  Guarantor has the power and authority to execute and deliver the
Loan Documents to which it is a party and to perform its obligations thereunder,
and all such action has been duly and validly authorized by all necessary
proceedings on its part.
 

8

--------------------------------------------------------------------------------

Table of Contents

8.12 Valid and Binding.  Each of the Loan Documents constitute legal, valid and
binding obligations of Borrower and Guarantor, as applicable, in accordance with
the respective terms thereof, and each has been duly and validly executed by the
Borrower or Guarantor, as applicable, subject, in the case of enforceability, to
bankruptcy, insolvency and similar laws of general application affecting the
rights and remedies of creditors and, with respect to the availability of the
remedies of specific enforcement, subject to the discretion of the court before
which any proceeding therefor may be brought.
 
8.13 Deferred Compensation and ERISA.  Borrower does not have any pension,
profit sharing, stock option, insurance or other arrangement or plan for
employees covered by Title IV of the Employment Retirement Security Act of 1974,
as now or hereafter amended (“ERISA”) except as may be designated to Lender in
writing by Borrower, from time to time (“ERISA Plan”).  The ERISA Plan
maintained by Guarantor imposes no funding obligations or liabilities upon
Borrower, and no “Reportable Event” as defined in ERISA has occurred and is now
continuing with respect to any such ERISA Plan maintained by Guarantor.  The
granting of the Loan, the performance by Borrower and Guarantor of their
respective obligations under the Loan Documents and their respective conduct of
operations do not and will not violate any provisions of ERISA with respect to
any such ERISA Plan.
 
8.14 No Material Change; No Default.  There has been no material adverse change
in the financial condition, business, affairs or control of Borrower or
Guarantor since the date of its last financial statements most recently
delivered to the Lender in accordance with the requirements of Section 9.2.
hereof.  No Default exists under any of the Loan Documents.  There is no Default
on the part of Borrower or Guarantor under this Agreement or any of the other
Loan Documents.  Borrower or Guarantor have filed all required federal, state
and local tax returns and have paid all taxes due pursuant to such returns or
any assessments against Borrower, Guarantor or the Property.
 
8.15 No Broker or Finder.  Neither Borrower, nor anyone on behalf thereof, has
dealt with any broker, finder or other person or entity who or which may be
entitled to a broker’s or finder’s fee, or other compensation, payable by Lender
in connection with this Loan.  The Lender acknowledges that no broker, finder or
other person introduced this Loan directly to the Lender.
 
8.16 Flood Area; Filled Land; Hazardous Substances. The Land is not in an “area
of special flood hazard”, as that term is defined in the National Flood
Insurance Act of 1968 (as amended and supplemented by the Flood Disaster
Protection Act of 1973).  No portion of the Land consists of and no portion of
the Improvements will be located on filled wetlands.  Furthermore, the Property
does not contain any Hazardous Substances (other than Permitted Substances (as
that term is defined in the Environmental Indemnity)).
 
8.17 Power to Carry on Business.  Each of the Borrower, the Guarantor, and their
respective managers has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as presently
planned to be conducted.
 
8.18 Background Information and Certificates.  All of the factual information
contained or referred to in Section 1 of this Agreement and in the Exhibits to
this Agreement or the other Loan Documents, and in the certificates and opinions
furnished to Lender by or on behalf of Borrower in connection with the Property
or the Loan, is true, accurate and complete in all material respects, and omits
no material fact necessary to make the same not misleading.
 

9

--------------------------------------------------------------------------------

Table of Contents

8.19 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  (a) Borrower, and to the best of Borrower’s knowledge, after
having made diligent inquiry, each person (whether a natural person or entity of
any type) owning an interest of 20% or more in Borrower, (b) Guarantor, and (c)
to the best of Borrower’s knowledge, but without inquiry, each tenant at the
Property:  (i) is not currently identified on OFAC List, and (ii) is not a
person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States.  Borrower has implemented procedures, and will consistently apply those
procedures throughout the term of the Loan, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan.
 
9.  
COVENANTS.

 
Borrower covenants and agrees that from the date hereof and so long as any
indebtedness remains unpaid hereunder, or any of the Loan or other obligations
remains outstanding, as follows:
 
9.1 Notices.  Borrower shall, with reasonable promptness, but in all events
within ten (10) days after it has actual knowledge thereof, notify Lender in
writing of the occurrence of any act, event or condition which constitutes a
Default under any of the Loan Documents.  Such notification shall include a
written statement of any remedial or curative actions which Borrower proposes to
undertake to cure or remedy such Default.
 
9.2 Financial Statements and Reports.  Borrower shall furnish or cause to be
furnished to Lender from time to time, the following financial statements and
reports and other information, all in form, manner of presentation and substance
acceptable to Lender provided, however, once Lender has received and approved a
financial statement and report such format shall be deemed acceptable for future
financial statements or reports covering the same information:
 
9.2.1 Annual Statements.  Within one hundred twenty (120) days of the end of
Borrower’s and Guarantor’s fiscal years, from independent certified public
accountants approved by Lender, certified annual audited financial statements
for Guarantor (each such annual statements to be accompanied by a schedule of
indebtedness and liabilities, in accordance with GAAP, and a description of
material liens, judgments and litigation and a detailed cash flow statement),
all in reasonable detail, prepared in accordance with GAAP and including in such
audited statement of the Guarantor, the operations of the Borrower and the
status of occupancy, room reservations, leasing, the income, expenses and cash
flow and other financial information relating to the Borrower and Property.  It
is agreed that the inclusion of the operations of Borrower in the audited
financial statements of the Guarantor shall satisfy the requirement for the
provision of financial statements from the Borrower.  It is acknowledged that
Lender has initially approved Caturano & Company as the accountants for the
Borrower and Guarantor.
 
9.2.2 Periodic Statements.  Within forty-five (45) days after the end of each
fiscal quarter of Borrower and Guarantor, a balance sheet and statement of
income of Borrower and Guarantor for such quarter certified by the chief
financial officer of Borrower and Guarantor to have been prepared in accordance
with Generally Accepted Accounting Principles to fairly present the financial
condition of Borrower and Guarantor at the close of business on the dates
thereof and the results of operations for the fiscal quarters then ended
(subject to year-end adjustments).  It is agreed that the inclusion of the
operations of the Borrower in the Guarantor’s balance sheet and statement of
income shall satisfy the requirements of this Section 9.2.2 with respect to the
Borrower.
 
9.2.3 Compliance Certificate.  Within 45 days after the end of each calendar
quarter, Borrower shall submit a Compliance Certificate executed by the Borrower
in the form of Exhibit D;
 
9.2.4 Annual Budget.  Within 30 days before the end of each fiscal year of the
Borrower, Borrower shall submit to Lender a budget showing projected expenses
and revenue for the operation of the Property for the next ensuing fiscal year.
 

10

--------------------------------------------------------------------------------

Table of Contents

9.2.5 Data Requested.  Within a reasonable period of time and from time to time
such other financial data or information as Lender may reasonably request with
respect to the Property, Borrower or Guarantor including, but not limited to
so-called hotel industry STAR and PACE reports, aged receivables, aged payables,
leases, budgets, forecasts, reserves, cash flow projections, and physical
condition of the Property;
 
9.2.6 Lease Notices.  Concurrently with the giving thereof, and within five (5)
Business Days of receipt thereof, copies of all notices, other than routine
correspondence, given or received with respect to the Required Leases.
 
9.3 Payment of Taxes and Other Obligations.  Subject to the right to contest set
forth in Section 10.1, Borrower shall duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges payable by it, or with respect to the
Property, as well as all claims or obligations for labor, materials, supplies or
services (involving an amount in excess of $50,000.00 in any instance or
$100,000.00 in the aggregate) or for borrowed funds in any amount provided,
however, it shall not be an Event of Default hereunder if any claims or charges,
other than those arising out of taxes and assessments (which shall be governed
by Section 10.1), are being contested by the Borrower and are not paid before
same become overdue as long as: (i) no liens are filed against any of the
property of the Borrower (unless bonded over as provided in Section 11.1.4) and
(ii) such claims and charges are paid within thirty (30) days of a final
determination of the amount due.
 
9.4 Conduct of Business; Compliance With Law.  Borrower shall engage solely in
the ownership and operation of the Property and matters related thereto, and
will not enter into any new ventures, or undertake any Investments, except as
permitted in Section 9.8, or any new business dealings, without Lender’s express
prior written consent in each instance.  As an express inducement to Lender to
make and maintain the Loan, the Borrower agrees at all times prior to payment
and satisfaction of all Obligations to be and remain a Single Purpose
Entity.  Borrower shall operate the Property, and conduct its affairs in a
lawful manner and in compliance with all Laws applicable thereto and all
provisions of ERISA.
 
9.5 Insurance.
 
9.5.1 In General.  Borrower shall at all times maintain in full force and effect
the insurance coverage set forth in Section 2.04 of the Mortgage and shall cause
Lender, to be designated as mortgagee/loss payee/additional insured in
accordance with the requirements set forth therein.  All insurance premiums
shall be paid at least quarterly, in advance, and the Lender shall be provided
with evidence of such prepayment of insurance premiums prior to closing and
thereafter upon, or prior to, each annual renewal or replacement of such
coverages.  Submission of a certificate of insurance to Lender shall constitute
Borrower’s representation and warranty that the premium for the period of
coverage shown on such certificate has been paid.
 
9.6 Restrictions on Liens, Transfers and Additional Debt.
 
9.6.1 Prohibited Transactions.  Except for Permitted Transactions Borrower shall
not:
 
(i) create or incur, or suffer to be created or incurred, or to exist, any
encumbrance, mortgage, pledge, lien, charge or other security interest of any
kind upon any of its assets of any character whether or not related to the
Property, or any portion thereof, whether now owned or hereafter acquired or
upon the proceeds or products thereof;
 
(ii) create or incur any indebtedness for borrowed funds whether secured or
unsecured either directly or as a guarantor except for the Loan;
 
(iii) directly or indirectly permit any sale, transfer, exchange, assignment or
pledge of or grant of any security interest in any ownership interests in
Borrower;  provided however, the foregoing shall not be deemed violated by any
sale, transfer, exchange, assignment, pledge or grant of any security interest
in any ownership interest in Guarantor; or
 

11

--------------------------------------------------------------------------------

Table of Contents

(iv) sell, convey, transfer or exchange any of its assets of any character
whether or not related to the Property, or any portion thereof, whether now
owned or hereafter acquired.
 
9.6.2 Permitted Transactions.  The term “Permitted Transactions” shall mean
Permitted Transfers, Permitted Additional Debt, Permitted Title Exceptions, and
Required Leases.
 
9.6.3 Permitted Transfers.  The term “Permitted Transfers” shall mean:
 
(i) the Security Documents and other agreements in favor of Lender;
 
(ii) transactions, whether outright or as security, for which Lender’s prior
written consent has been obtained, which consent may be withheld, granted or
granted conditionally, subject to such protective and other conditions as Lender
may require in its sole and absolute discretion;
 
(iii) sales or dispositions in the ordinary course of business of personal
property or fixtures which are suitably replaced; and
 
(iv) consumption of supplies in the ordinary course.
 
9.6.4 Permitted Additional Debt.  The term “Permitted Additional Debt” shall
mean:
 
(i) transactions, whether secured or unsecured, for which Lender’s prior written
consent has been obtained, which consent may be withheld, granted or granted
conditionally subject to such protective and other conditions as Lender may
require in its sole and absolute discretion;
 
(ii) indebtedness incurred in the ordinary course of business for the leasing of
equipment for the Property;
 
(iii) indebtedness incurred to third parties in the ordinary course of business
for the purchase of goods or services which are payable, without interest, in
accordance with the terms of any such agreements; and
 
(iv) fully subordinated unsecured loans from owners of beneficial interest in
Borrower the proceeds of which are used solely to pay costs related to the
Property so long as the applicable creditor has entered into a subordination and
standstill agreement which is fully satisfactory to Lender in Lender’s sole and
absolute discretion.
 
9.6.5 Additional Funds.  All funds required for the operation of the Property in
excess of those available from ordinary cash flow of the Property shall be
provided by Borrower, or its owners, as additional equity contributions or by
Permitted Additional Debt.
 
9.6.6 Right To Accelerate Loan.  The Loan shall become due and payable in full,
and the Lender shall have the right to accelerate the Loan and declare an Event
of Default, at the option of Lender, upon any breach or violation of the
provisions of Section 9.6.
 
9.6.7 Lender’s Options. Lender may, in lieu of accelerating the Loan, and in its
sole and absolute discretion, agree to waive compliance with the provisions of
this Section 9.6 in any instance upon compliance with such terms and conditions
as the Lender may impose, including, without limitation, the payment of a
material fee and a change in the interest rate and other terms.  Except for
Permitted Transfers, the Lender may grant or withhold, or conditionally grant,
its consent to any proposed transfer that is otherwise prohibited under Section
9.6.1 in its sole and absolute discretion.  In the case of a sale or transfer
with the required prior written consent, or any such Permitted Transfer, the
seller or transferor , if Borrower, shall remain jointly and severally liable
with the purchaser or transferee for all liabilities of Borrower or its owners
hereunder.
 

12

--------------------------------------------------------------------------------

Table of Contents

9.7 Limits on Distributions.  The Borrower shall not guarantee to anyone other
than the Lender the obligations of any person or entity.  After an Event of
Default has occurred and is continuing, Borrower shall not make any
Distributions other than a Distribution made with the prior written consent of
Lender, acting in is sole discretion.
 
9.8 Restrictions on Investments.  Borrower will not make or permit to exist or
to remain outstanding any Investment except an Investment in assets which
constitute the Property or investments of the proceeds of the Property and which
are in:
 
(i) marketable direct or guaranteed general obligations of the United States of
America which mature within one year from the date of purchase by Borrower;
 
(ii) bank deposits, certificates of deposit and banker’ s acceptances, or other
obligations in or of Lender or other banks located within and chartered by the
United States of America or a state and having assets of over $500,000,000.00;
and
 
(iii) personal property and real estate acquired in the normal and ordinary
course of Borrower’s present business and in connection with the Property.
 
9.9 Indemnification Against Payment of Brokers’ Fees.  Borrower agrees to
defend, indemnify and save harmless Lender from and against any and all
liabilities, damages, penalties, costs, and expenses, relating in any manner to
any brokerage or finder’s fees in respect of the Loan.
 
9.10 Limitations On Certain Transactions.  Borrower agrees to the following
limitations:
 
9.10.1 No Merger or Acquisition.  Borrower shall not dissolve or liquidate, nor
merge or consolidate with or otherwise acquire all or substantially all of the
assets of any other entity.  Notwithstanding the foregoing, Lender agrees that
it will not unreasonably withhold its consent to a merger or consolidation of
the Trust and Sonesta of Massachusetts provided all documentation incident to
such transaction is first submitted to Lender for Lender’s review and Lender
determines in its reasonable judgment that any such merger or consolidation does
not compromise the Value of the Property or the Lender’s security for the Loan.
 
9.10.2 Contracts of a Material or Significant Nature.  Except for contracts or
leases otherwise complying with this Agreement and contracts incident to the
routine operation of the Property such as utilities, insurance and maintenance,
Borrower shall not enter into any other contracts, agreements, including,
without limitation, franchise or management agreements, without Lender’s prior
written consent, acting in its reasonable discretion; provided however, the
foregoing shall not be considered violated by execution by Borrower of a
purchase and sale agreement for the Property which contemplates a full payoff of
the Loan (including any applicable prepayment premiums) at the closing of such
agreement.
 
9.11 Approval of Management and Management Contract.  Lender shall have the
continuing right to approve the identity of any management or leasing company
operating or leasing the Property and the terms and conditions of such
contracts, which approval shall not be unreasonably withheld, conditioned or
delayed. Each such contract will provide that the contract may be terminated
immediately at the election of Lender without penalty upon the occurrence of the
earlier of (i) taking of possession, acceptance of a deed in lieu of
foreclosure, or foreclosure of the Property by the Lender, or (ii) the
appointment by a court of competent jurisdiction of a receiver for the Property.
 
9.12 Deposit of Proceeds; Other Bank Accounts.  All payments of principal,
interest, fees and any other amounts due under the Note or under any of the
other Loan Documents shall be made to the Lender by wire transfer not later than
3:00 p.m. (Eastern standard time) on the day when due in immediately available
funds in lawful money of the United States.
 

13

--------------------------------------------------------------------------------

Table of Contents

Upon Lender’s request, at any time after the occurrence of a Default or Event of
Default which is continuing, all cash proceeds resulting from the operations of
Borrower and of the Property shall be deposited in one or more segregated
accounts at Lender for the purpose of insuring the continuing pledge to Lender,
and grant to Lender, of a security interest in, such proceeds.  Borrower shall
not permit any of its funds to be deposited in any other accounts unless
arrangements satisfactory to Lender have been completed to perfect Lender’s
first lien pledge and security interest therein.  The foregoing is not, however,
intended to apply to distributions not prohibited under Section 9.7.
 
9.13 Place for Records: Inspection.  Borrower shall maintain all of its current
business records at the Property or at the head office of the Borrower or
Guarantor at the address specified at the beginning of this Agreement.  Upon
reasonable notice and at reasonable times during normal business hours prior to
a Default, and at any time without prior notice after a Default Lender shall
have the right (through such agents or Lender’s Consultants as Lender may
designate) to examine Borrower’s property and make copies of and abstracts from
Borrower’s books of account, correspondence and other records and to discuss its
financial and other affairs with any of its owners and any accountants hired by
Borrower, it being agreed that Lender shall not divulge information obtained
from such examination to others except as required by Laws and in connection
with administering the Loan, enforcing its rights and remedies under the Loan
Documents and in the conduct, operation and regulation of its banking and
lending business (which may include, without limitation, the transfer of the
Loan or of participation interests therein).  Any assignee or transferee of the
Loan, co-lender, or any holder of a participation interest in the Loan shall be
entitled to deal with such information in the same manner and in connection with
any subsequent transfer of its interest in the Loan or of further participation
interests therein.
 
9.14 Costs and Expenses.  Borrower shall pay all out of pocket costs and
expenses (excluding salaries or wages of employees of Lender) reasonably
incurred by Lender in connection with the closing of the Loan, the enforcement
of Lender’s rights under the Loan Documents, including, without limitation,
reasonable legal fees and disbursements, appraisal fees, inspection fees, plan
review fees, travel costs, fees and out-of-pocket costs of independent engineers
and consultants and shall be evidenced by invoices received by the Lender on
account of such expenses.  Borrower’s obligations to pay such costs and expenses
shall include, without limitation, all reasonable attorneys’ fees and other
costs and expenses reasonably incurred for preparing and conducting litigation
or dispute resolution arising from any breach by Borrower or Guarantor of any
covenant, warranty, representation or agreement under any one or more of the
Loan Documents.
 
9.15 Compliance with Laws.  Borrower shall comply in all material respects with
all Laws applicable to the Property, Borrower or Guarantor.
 
9.16 Indemnification. With the exception of any claim arising out of the
Lender’s  gross negligence or willful misconduct, Borrower shall at all times,
both before and after repayment of the Loan, at its sole cost and expense
defend, indemnify, exonerate and save harmless Lender and all those controlled
by, controlling or under common control with Lender and claiming by, through or
under Lender (“Indemnified Party”) against and from all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind
whatsoever, including, without limitation, reasonable attorneys’ fees and
experts, fees and disbursements, which may at any time (including, without
limitation, before or after discharge or foreclosure of the Mortgage) be imposed
upon, incurred by or asserted or awarded against the Indemnified Party and
arising from or out of:
 
(i) any Hazardous Materials as provided for in the Environmental Indemnity with
respect to the Property or any other Collateral;
 
(ii) any liability for damage to person or property arising out of any violation
of any Law applicable to the Property, Borrower, or both, or
 

14

--------------------------------------------------------------------------------

Table of Contents

(iii) any act, omission, negligence or conduct at the Property, or arising or
claimed to have arisen, out of any act, omission, negligence or conduct of
Borrower or any contractor, sub-contractor, tenant, occupant or invitee thereof,
which is in any way related to the Property.
 
Notwithstanding the foregoing, an Indemnified Party shall not be entitled to
indemnification in respect of claims arising from acts of its own gross
negligence or willful misconduct to the extent that such gross negligence or
willful misconduct is determined by the final judgment of a court of competent
jurisdiction, not subject to further appeal, in proceedings to which such
Indemnified Party is a proper party.
 
9.17 Leasing Matters.  Except for Required Leases, no new lease of more than
5,000 square feet shall be entered into without the prior written consent of the
Lender which consent shall not be unreasonably withheld or delayed.
 
9.18 Loan To Value Ratio; Debt Service
 
9.18.1 LTV Covenant.  For the purposes of this Loan Agreement, the “Value of the
Property” shall mean $70,000,000.00 as established pursuant to an appraisal
dated as of January 8, 2010, prepared by Cushman & Wakefield (“Original
Appraisal”) which has been accepted by Lender, as such Value of the Property may
hereafter be changed either by an update to the Original Appraisal or by a new
appraisal in each case as ordered by and acceptable to Lender pursuant to the
terms of this Agreement.  Lender may require an appraisal at any time when there
is a Default or continuing Event of Default hereunder, but otherwise Lender
shall not require an appraisal more frequently than once per year.  The fees and
expenses of obtaining any updated appraisal shall be paid by Lender, except if
(i) an Event of Default then exists, or (ii) there is a Default by Borrower for
failing to satisfy any monetary obligation or the Debt Service Covenant
hereunder; and in the event of an occurrence under Subclause (i) or (ii), the
reasonable out-of-pocket fees and expenses incurred by Lender in obtaining an
appraisal shall be paid by Borrower.  The Borrower covenants and agrees that the
“as-is” Loan-to-Value Ratio shall not be greater than 65% (the “LTV Covenant”).
 

15

--------------------------------------------------------------------------------

Table of Contents

9.18.2 Breach of LTV Covenant/Cure.  In the event that any Appraisal obtained by
Lender pursuant to the terms of this Agreement reveals an Appraised Value which
would result in a breach of the LTV Covenant, Lender shall promptly notify
Borrower.  Borrower shall have the right to cure the breach of the LTV Covenant
by making a prepayment of principal under the Note sufficient to restore the LTV
Covenant.  If Borrower elects so to cure, it shall notify Lender of such
election (“Borrower’s LTV Cure Notice”) within ten (10) Business Days following
receipt of Lender’s notice and shall make the applicable prepayment within
twenty (20) days after the date of Borrower’s LTV Cure Notice.  In the event
Borrower disputes the Appraised Value obtained by Lender, Borrower shall so
state in Borrower’s LTV Cure Notice, in which event the applicable prepayment
amount shall be retained by Lender in escrow pending final resolution of the
Appraised Value.  If Borrower disputes Lender’s determination of Appraised
Value, Borrower and Lender shall promptly meet to discuss Borrower’s
objections.  If the parties cannot agree on the Appraised Value within ten (10)
Business Days following the date of Borrower’s LTV Cure Notice, within
forty-five (45) Business Days thereafter, Borrower, at its sole cost and
expense, shall have the right to submit its own appraisal performed by a
Qualified Appraiser for Lender’s consideration.  If Lender determines, based on
Borrower’s appraisal, or other information submitted by Borrower, that
Borrower’s determination of the Value of Property (i) does not result in a
breach in the LTV Covenant, the funds held by Lender shall be returned to
Borrower, or (ii) results in a lesser paydown amount being required to cure
Borrower’s LTV Covenant, the cure amount required shall be retained by Lender
and the excess refunded to Borrower.  In all other events, such funds shall be
applied to the payment of the Loan.  Lender’s determination of the Value of the
Property shall be made in the Lender’s reasonable judgment acting in good faith,
and in accordance with sound appraisal practice and all bank requirements to
which Lender is subject, including, without limitation, those imposed under the
Financial Institutions Reform, Recovery and Enforcement Act of 1989.  So long as
Lender has acted in good faith in accordance with the provisions of this Section
9.18.2,  Lender’s determination of the Value of the Property shall be final and
shall not be subject to further review or challenge by Borrower.  In the event
of any prepayment of the Loan under this Section 9.18.2, there shall be no
change in the amount of the scheduled installment payments under the Note.  The
provisions of this Section 9.18.2 shall not apply, and there shall be no cure
right, if there is any continuing Event of Default at the time of the breach of
the LTV Covenant.
 
9.18.3 Debt Service Coverage.  The Borrower covenants and agrees that the Debt
Service Coverage Ratio shall not at any time be less than 1.25 to 1.0 on a
trailing twelve-month basis (“Debt Service Covenant”).  Borrower’s Debt Service
Covenant shall be tested quarterly and Borrower shall provide Lender with a
Compliance Certificate, in form of Exhibit D annexed hereto as soon as available
and in any event within forty-five (45) days after the close of each calendar
quarter of Borrower’s fiscal year, and annually together with the submission of
the annual statements required pursuant to Section 9.2.1, which shall evidence
compliance with Borrower’s  Debt Service Covenant.
 
9.18.4 Breach of Debt Service Covenant/Cure.  In the event of an actual or
projected breach of Borrower’s Debt Service Covenant, Borrower shall have the
right to cure such breach, provided there is then no other Default or Event of
Default under any of the Loan Documents, and subject to the following:
 
(i) If there is any breach of Borrower’s Debt Service Covenant, Borrower may
cure such breach by paying to Lender on the date that Borrower’s Compliance
Certificate evidencing such breach is submitted to Lender an amount equal to six
(6) months’ debt service next becoming due and payable under the Note at the
time of such breach (the “Paydown Amount”) which amount shall be applied by
Lender to the payment of principal due under the Note without any change in the
scheduled installment payments set forth in the Note.  Notwithstanding the fact
that installments of principal and interest under the Note are payable
quarterly, the Paydown Amount shall be calculated based on six (6) full calendar
months of principal and interest using the 25-year amortization schedule set
forth in the Note.  Borrower’s cure right set forth in this Section 9.18.4 (i)
may not be exercised more than twice during the term of the Loan.  The payment
of the Paydown Amount, shall be deemed to cure the breach of Borrower’s Debt
Service Covenant for two (2) successive calendar quarters beginning with the
calendar quarter in which the breach of Borrower’s Debt Service Covenant first
occurred;
 


 

16

--------------------------------------------------------------------------------

Table of Contents

OR
 
(ii) If the Debt Service Coverage Ratio falls below 1.25 to 1.0, but is greater
than 1.0 to 1.0, Borrower may cure such breach by depositing with Lender the
“Cure Amount.”  The Cure Amount shall be an amount which if applied to the
principal balance of the Loan outstanding at the time of Borrower’s breach of
its Debt Service Covenant assuming that the outstanding balance of the Note was
then recalculated to amortize for 25 years at the interest specified in the Note
from the date of Borrower’s breach would result in debt service payments such
that a 1.25 to 1.0 Debt Service Coverage Ratio would be achieved based on the
trailing twelve month Net Operating Income the time of the breach.  Provided
there is then no Default or Event of Default under any of the Loan Documents,
the Cure Amount will be returned to Borrower once a Debt Service Coverage Ratio
of at least 1.25 to 1.0 has been achieved for at least two (2) consecutive
calendar quarters based on the original amortization schedule set forth in the
Note, as evidenced by Borrower’s Compliance Certificates;
 
(iii) In addition, if at the time of any breach of Borrower’s Debt Service
Covenant, all or any part of the Cash Reserve has been released, Borrower’s
right to cure such breach under Section 9.18.4 (i) or Section 9.18.4 (ii) in
each case shall be conditioned on Borrower depositing with Lender an amount
sufficient to restore the Cash Reserve to the amount of Five Million Dollars
($5,000,000.00);
 
(iv) Nothing contained in this Section 9.18 shall be deemed to waive any other
breach or Default under the Loan Documents or be deemed to modify the payment
schedule set forth in the Note.
 
9.19 Replacement Documentation.  Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other security document, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.
 
9.20 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Borrower shall comply with all Laws relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect.  Upon Lender’s request from time to time during the term of
the Loan, Borrower shall certify in writing to Lender that Borrower’s
representations, warranties and obligations under Section 8.19 and this Section
9.20 remain true and correct and have not been breached.  Borrower shall
immediately notify Lender in writing if any of such representations, warranties
or covenants are no longer true or have been breached or if Borrower has a
reasonable basis to believe that they may no longer be true or have been
breached.  In connection with such an event, Borrower shall comply with all
Legal Requirements and directives of governmental authorities and, at Lender’s
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, governmental authorities
relating to such an event.  Borrower shall also reimburse Lender any expenses
incurred by Lender in evaluating the effect of such an event on the Loan and
Lender’s interest in the collateral for the Loan, in obtaining any necessary
license from governmental authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Legal
Requirements applicable to Lenders as the result of the existence of such an
event and for any penalties or fines imposed upon Lender as a result thereof.
 
9.21 Cambridgeside Galleria Garage Lease.  The lease between the Trustees of
Riverside Galleria Associates Trust as landlord and the Trust as tenant dated as
of December 30, 1986, as amended (the “Cambridgeside Galleria Garage Lease”)
giving Borrower the right to park up to 150 cars in the Garage, as defined in
Cambridgeside Galleria Garage Lease is in full force and effect with no defaults
thereunder or deficiencies in the performance of obligations thereunder and no
amendment or modifications not previously approved by Lender.  All of the
parties to the Cambridgeside Galleria Garage Lease are in full compliance with
their respective obligations thereunder.  Borrower shall not (i) modify the
Cambridgeside Galleria Garage Lease without Lender’s prior written consent, not
to be unreasonably withheld, or (ii) consent to, or cause the termination of,
the Cambridgeside Galleria Garage Lease without Lender’s express consent which
Lender may grant or withhold in its sole discretion.
 

17

--------------------------------------------------------------------------------

Table of Contents

10.  
SPECIAL PROVISIONS.

 
10.1 Right to Contest.
 
10.1.1 Taxes and Claims by Third Parties.  Notwithstanding the provisions of
Section 9.3 which obligate Borrower to pay taxes and other obligations to third
parties when due, it is agreed that any tax, assessment, charge, levy, claim or
obligation to a third party (expressly excluding an obligation created under the
Loan Documents) need not be paid while the validity or amount thereof shall be
contested currently, diligently and in good faith by appropriate proceedings and
if Borrower shall have adequate unencumbered (except in favor of Lender) cash
reserves with respect thereto, and provided that such contest does not create a
default by landlord under any lease assigned to Lender; and provided, further,
that Borrower shall pay all taxes, assessments, charges, levies or obligations:
(i) promptly upon the commencement of proceedings to enforce any lien which may
have attached as security therefor, unless such proceeding is stayed by proper
court order pending the outcome of such contest; and (ii) as to claims for
labor, materials or supplies, prior to the imposition of any lien on the
Property unless the lien is discharged or bonded as set forth in Section 11.1.4.
 
10.1.2 Laws.  Borrower may contest any claim, demand, levy or assessment under
any Laws by any person or entity if:  (i) the contest is based upon a material
question of law or fact raised by Borrower in good faith; (ii) Borrower properly
commences and thereafter diligently pursues the contest; (iii) the contest will
not materially impair the ability to ultimately comply with the contested Legal
Requirement should the contest not be successful and the conduct of the contest
will not materially interfere with the ability to obligate all tenants under
Acceptable Leases to pay rent without offset; (iv) Borrower demonstrates to
Lender’s reasonable satisfaction that Borrower has the financial capability to
undertake and pay for such contest and any corrective or remedial action then or
thereafter reasonably likely to be necessary; (v) no Default exists; and (vi) if
the contest relates to Environmental Laws, the conditions set forth in the
Environmental Indemnity relating to such contests shall be satisfied.
 
11.  
EVENTS OF DEFAULT.

 
11.1 Event of Default.  The occurrence of any one or more of the following
conditions or events shall constitute an “Event of Default.”
 
11.1.1 Non-payment of Interest and Principal.  Any failure by Borrower to pay,
within five (5) days of the due date, any interest, principal or other sum
payable under the Note, without any requirement of notice from Lender, except
that there shall be no grace period with respect to the payment of sums due
under the Note at Maturity.
 
11.1.2 Non-payment of Other Monetary Obligations.  Any failure by Borrower to
pay any other monetary sum due to Lender under this Loan Agreement or any other
Loan Document, which failure continues for five (5) Business Days following
notice thereof from Lender except that if any failure to pay any sum when due
would result in (i) the cancelation or lapse of insurance or a tax sale, or (ii)
penalties in respect of taxes or other municipal charges, then no notice or
grace period shall be required.
 
11.1.3 Note, Mortgage and Other Loan Documents.  An Event of Default occurs in
the performance of any term or provision of the Note, or of the Mortgage, or of
any of the other Loan Documents.
 

18

--------------------------------------------------------------------------------

Table of Contents

11.1.4 Financial Status and Insolvency.  Borrower (which term for purposes of
this Section 11.1.4 shall include the Guarantor) shall: (i) admit in writing its
inability to pay its debts generally as they become due; (ii) file a petition in
bankruptcy or a petition to take advantage of any insolvency act; (iii) make an
assignment for the benefit of creditors; (iv) consent to, or acquiesce in, the
appointment of a receiver, liquidator or trustee of itself or of the whole or
any substantial part of its properties or assets; (v) file a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Federal Bankruptcy laws or any other
applicable law; (vi) have a court of competent jurisdiction enter an order,
judgment or decree appointing a receiver, liquidator or trustee of Borrower, or
of the whole or any substantial part of the property or assets of Borrower, and
such order, judgment or decree shall remain unvacated or not set aside or
unstayed for sixty (60) days; (vii) have a petition filed against it seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Federal Bankruptcy laws or any other applicable law
and such petition shall remain undismissed for sixty (60) days; (viii) have,
under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction assume custody or control of Borrower or of the
whole or any substantial part of its property or assets and such custody or
control shall remain unterminated or unstayed for sixty (60) days; (ix) have an
attachment or execution levied against any substantial portion of the property
of Borrower or against any portion of the Collateral which is not discharged or
dissolved by a bond within sixty (60) days.
 
11.1.5 Liens.  A lien for the performance of work, or the supply of materials,
or a notice of contract, or an attachment, judgment, execution or levy is filed
against the Land or the Improvements and remains unsatisfied or is not
discharged or dissolved or bonded over by a bond or title indemnity satisfactory
to the Lender (or by cash collateral acceptable to Lender) for a period of
thirty (30) days after the filing thereof.
 
11.1.6 Breach of Representation or Warranty.  Any material representation or
warranty made by Borrower herein or in any other instrument or document relating
to the Loan or the Property shall prove to have been materially false or
misleading when made, or any warranty shall be materially breached.
 
11.1.7 Default Under Certain Required Leases.  Borrower defaults beyond
applicable grace and cure periods under any Required Lease of the Property and
such default is not cured within the grace period applicable thereto.
 
11.1.8 Insurance.  As to a failure to comply with all provisions of Section 9.5
of this Agreement, there shall be a grace period of five (5) Business Days after
written notice from Lender, except that there shall be no notice or grace period
for any breach of Section 9.5 which would result in the cancelation or lapse of
insurance required to be carried.
 
11.1.9 Nonmonetary Defaults Capable of Cure.  As to nonmonetary defaults which
are reasonably capable of being cured or remedied, unless there is a specific
shorter or longer grace period provided for in this Loan Agreement or in another
Loan Document, there shall be a thirty (30) day grace period following notice
from Lender or, if such default would reasonably require more than thirty (30)
days to cure or remedy, such longer period of time not to exceed a total of
ninety (90) days from Lender’s notice as may be reasonably required so long as
Borrower shall commence reasonable actions to remedy or cure the default within
thirty (30) days following such notice and shall diligently prosecute such
curative action to completion within such ninety (90) day period.  However,
where there is an emergency situation in which there is danger to person or
property such curative action shall be commenced as promptly as possible.  As to
breaches of warranties and representations (other than those related to
financial information) there shall be a thirty (30) day grace period following
notice from Lender.
 
11.1.10 Breach of LTV or Debt Service Covenant.  Any breach of the LTV Covenant
or Debt Service Covenant which is not cured within the applicable cure periods
set forth in Section 9.18.
 

19

--------------------------------------------------------------------------------

Table of Contents

11.1.11 Dissolution; Change in Business Status.  Unless the written consent of
Lender is previously obtained, all or substantially all of the business assets
of Borrower or any Guarantor are sold, Borrower or any Guarantor is dissolved,
or there occurs any change in the form of business entity through which Borrower
or any Guarantor presently conducts its business or any merger or consolidation
involving Borrower or any Guarantor, or the controlling interest in Borrower
ceases to be owned by the Guarantor.
 
11.1.12 Conflicting Provisions.  In the event the occurrence or existence of one
or more of the preceding events or conditions results in an Event of Default
under both the Loan Agreement and another Loan Document, to the extent there is
a conflict between the notice and cure periods set forth in the Loan Agreement
and such other Loan Document regarding such Event of Default, the provisions of
the Loan Agreement shall govern.
 
11.2 Certain Remedies.  If an Event of Default shall occur:
 
11.2.1 Accelerate Debt.  Lender may declare the indebtedness evidenced by the
Note and secured by the Mortgage immediately due and payable (provided that in
the case of a voluntary petition in bankruptcy filed by Borrower or (after the
expiration of the grace period if any set forth in Section 11.1.3 above) an
involuntary petition in bankruptcy filed against Borrower, such acceleration
shall be automatic); and
 
11.2.2 Pursue Remedies.  Lender may pursue any and all remedies provided for
hereunder, or under any one or more of the other Loan Documents.
 
12.  
ADDITIONAL REMEDIES.

 
12.1 Remedies.  After the occurrence of an Event of Default, whether or not the
indebtedness evidenced by the Note and secured by the Mortgage shall be due and
payable or Lender shall have instituted any foreclosure or other action for the
enforcement of the Mortgage or the Note, Lender may, in addition to any other
remedies which Lender may have hereunder or under the other Loan Documents, and
not in limitation thereof, and in Lender’s sole and absolute discretion:
 
12.1.1 Enter and Perform.  Enter upon the Property to perform obligations under
leases, or to operate, maintain, repair and improve the Property and employ
watchmen to protect the Property, all at the risk, cost and expense of Borrower,
consent to such entry being hereby given by Borrower;
 
12.1.2 Discontinue Work.  At any time discontinue any work commenced in respect
of the Property or change any course of action undertaken by it and not be bound
by any limitations or requirements of time whether set forth herein or
otherwise;
 
12.1.3 Exercise Rights.  Exercise the rights of Borrower under any contract or
other agreement in any way relating to the Property and take over and use all or
any part of the labor, materials, supplies and equipment contracted for by
Borrower, whether or not previously incorporated into the realty;
 
12.1.4 Apply Cash Reserves.  Lender may apply all or any part of the Cash
Reserve to the payment of (i) any amounts of principal or interest on the Loan;
(ii) to pay the reasonable fees and expenses of counsel for the Lender and the
Lender’s Consultant; and (iii) to pay any fees and expenses payable by Lender to
protect its security for the Loan.
 
12.1.5 Other Actions.  In connection with any work or action undertaken by
Lender pursuant to the provisions of the Loan Documents,
 
(i) engage builders, contractors, architects, engineers and others for the
purpose of furnishing labor, materials and equipment,
 

20

--------------------------------------------------------------------------------

Table of Contents

(ii) pay, settle or compromise all bills or claims which may become liens
against the property constituting the Collateral, or which have been or may be
incurred in any manner in connection with the Property or for the discharge of
liens, encumbrances or defects in the title of the Property or the Collateral,
 
(iii) take or refrain from taking such action hereunder as Lender may from time
to time determine, and
 
(iv) engage marketing and leasing agents and real estate brokers to advertise,
lease or, after foreclosure or delivery of a deed in lieu of foreclosure, sell
portions or all of the Property or other Collateral, upon such terms and
conditions as Lender may in good faith determine.
 
12.2 Reimbursement.  Except where expressly provided to the contrary in this
Agreement or any of the other Loan Documents, Borrower shall be liable to Lender
for all reasonable out of pocket sums paid or incurred pursuant to any of the
Loan Documents whether the same shall be paid or incurred pursuant to this
Section 12 or otherwise, and all payments made or liabilities incurred by Lender
hereunder of any kind whatsoever shall be paid by Borrower to Lender upon demand
with interest at the then applicable interest rate under the Note (or at the
Default Rate as provided in this Agreement or the Note if there is then a
continuing Event of Default) from the date of payment by Lender to the date of
payment to Lender and repayment of such sums with such interest shall be secured
by the applicable Security Documents.
 
12.3 Power of Attorney.  For the purpose of exercising the rights granted by
this Section 12.3, as well as any and all other rights and remedies of Lender,
Borrower hereby irrevocably constitutes and appoints Lender its true and lawful
attorney-in-fact, upon and following any Event of Default that is continuing, to
execute, acknowledge and deliver any instruments and to do and perform any acts
permitted hereunder or by law in the name and on behalf of Borrower.
 
13.  
SECURITY INTEREST AND SET-OFF.

 
13.1 Security Interest.  Borrower grants to Lender, a direct and continuing lien
and security interest, as security for all of Borrower’s obligations in and upon
all deposits, balances and other sums credited by or due from Lender or from any
affiliate of Lender to Borrower including, but not limited to, any cash
collateral pledged to Lender pursuant to any provision of the Loan Documents.
 
13.2 Set-Off and Debit. (i) If any payment is not made when due under any of the
Loan Documents, after giving regard to applicable grace periods, if any, or (ii)
if any Event of Default or other event which would entitle Lender to accelerate
the Loan occurs, or (iii) at any time, whether or not any Default or Event of
Default exists in the event any attachment, trustee process, garnishment, or
other levy or lien is, or is sought to be by initiation of a court proceeding,
imposed on any property of Borrower; then, in any such event, any such deposits,
balances or other sums credited by or due from Lender or from any such affiliate
of Lender to Borrower may to the fullest extent not prohibited by applicable law
at any time or from time to time, without regard to the existence, sufficiency
or adequacy of any other collateral, and without notice or compliance with any
other condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived, be set off, debited and appropriated,
and applied by Lender against any or all of Borrower’s obligations irrespective
of whether demand shall have been made and although such Obligations may be
unmatured, in such manner as Lender in its sole and absolute discretion may
determine.  Within five (5) Business Days of making any such set off, debit or
appropriation and application, Lender agrees to notify Borrower thereof,
provided the failure to give such notice shall not affect the validity of such
set off, debit or appropriation and application.
 
13.3 Right to Freeze.  The Lender shall also have the right, at its option, upon
the occurrence of any event which would entitle the Lender to set off or debit
as set forth in Section 13.2, to freeze, block or segregate any such deposits,
balances and other sums so that Borrower may not access, control or draw upon
the same.
 

21

--------------------------------------------------------------------------------

Table of Contents

13.4 Additional Rights.  The rights of Lender under this Section 13.4 are in
addition to, and not in limitation of, other rights and remedies, including
other rights of set off, which Lender, may have.
 
14.  
CASUALTY AND TAKING.

 
14.1 Casualty and Obligation To Repair.  In the event of any damage or
destruction to the Property or the other Collateral by reason of fire or other
hazard or casualty (collectively, a “Casualty”), Borrower shall give immediate
written notice thereof to Lender as required pursuant to the Mortgage, and if
insurance proceeds are made available to Borrower by Lender as set forth in the
Mortgage, proceed with reasonable diligence, in full compliance with all Laws
and the other requirements of the Loan Documents, to repair, restore, rebuild or
replace the affected property (collectively, the “Repair Work”). All proceeds of
insurance shall be paid to Lender as set forth in the Mortgage and the
disposition of such proceeds shall be governed by the terms and conditions of
the Mortgage.
 
14.2 Taking.  If there is any condemnation for public use of the Property or of
any Collateral, the awards on account thereof shall be paid to Lender as set
forth in the Mortgage and the disposition of such proceeds shall be governed by
the terms and conditions of the Mortgage.
 
15.  
GENERAL PROVISIONS.

 
15.1 Notices.  Any notice or other communication in connection with this Loan
Agreement, the Note, the Mortgage, or any of the other Loan Documents, shall be
in writing, and (i) deposited in the United States Mail, postage prepaid, by
registered or certified mail, or (ii) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (iii) sent by facsimile transmission, if a FAX Number is designated
below, provided a copy is also sent by first-class mail addressed, (iv) sent by
overnight courier service providing for delivery confirmation:
 
If to Borrower:


c/o Sonesta Hotels International Corporation
116 Huntington Avenue
Boston, Massachusetts 02116
Attention:  Office of the Treasurer


with copies by regular mail or such hand delivery or facsimile transmission to:


Burns & Levinson LLP
125 Summer Street
Boston, Massachusetts 02110
Attention:  Norman Spector, Esq.


If to Lender:


RBS Citizens National Association
28 State Street
Boston, Massachusetts  02109
Attention:  Ms. Lisa Murray


with a copy:


Goulston & Storrs P.C.
400 Atlantic Avenue
Boston, MA 02110
Attention:  Anne H. Meyer, Esq.

22

--------------------------------------------------------------------------------

Table of Contents



Any such addressee may change its address for such notices to such other address
in the United States as such addressee shall have specified by written notice
given as set forth above.  All periods of notice shall be measured from the
deemed date of delivery.
 
A notice shall be deemed to have been given, delivered and received for the
purposes of all Loan Documents upon the earliest of: (i) if sent by such
certified or registered mail, on the third Business Day following the date of
postmark, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if facsimile transmission
is a permitted means of giving notice, upon receipt as evidenced by
confirmation, or (iv) if by overnight courier service, on the next Business Day
after deposit with such courier service.
 
15.2 Limitations on Assignment.  Borrower may not assign this Agreement or the
monies due thereunder or convey or, except for a Permitted Transaction, encumber
the Property or other Collateral or any interest therein or in Borrower or
permit to occur any assignment or encumbrance of any interest in Guarantor or of
Guarantor’s right to receive investor funds without the prior written consent of
the Lender, acting in its sole discretion, in each instance.
 
15.3 Further Assurances.  Borrower shall upon reasonable request from Lender
from time to time execute, seal, acknowledge and deliver such further
instruments or documents which Lender may reasonably require to better perfect
and confirm its rights and remedies hereunder, under the Note, under the
Mortgage and under each of the other Loan Documents.
 
15.4 Parties Bound.  The provisions of this Agreement and of each of the other
Loan Documents shall be binding upon and inure to the benefit of Borrower and
the Lender and each of their respective successors and assigns, except as
otherwise prohibited by this Agreement or any of the other Loan Documents.
 
This Agreement is a contract by and between Borrower and Lender for their mutual
benefit, and no third person shall have any right, claim or interest against
Lender or Borrower by virtue of any provision hereof.
 
15.5 Waivers, Extensions and Releases. Lender may, at any time and from time to
time waive any one or more of the conditions contained herein or in any of the
other Loan Documents.  Any such waiver shall be deemed to be made in pursuance
and not in modification hereof, and any such waiver in any instance, or under
any particular circumstance, shall not be considered a waiver of such condition
in any other instance or any other circumstance.
 
15.6 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
15.6.1 Place of Delivery.  Borrower agrees to furnish to Lender at the Lender’s
office in Boston, Massachusetts all further instruments, certifications and
documents to be furnished hereunder.
 
15.6.2 Governing Law.  This Agreement, and each of the other Loan Documents has
been negotiated and executed in the Commonwealth of Massachusetts, and each of
the other Loan Documents shall in all respects be governed, construed, applied
and enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of law.
 
15.6.3 Consent to Jurisdiction.  Borrower hereby consents to personal
jurisdiction in any state or Federal court located within the Commonwealth of
Massachusetts.
 

23

--------------------------------------------------------------------------------

Table of Contents

15.6.4 JURY TRIAL WAIVER.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS LOAN AGREEMENT, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
15.7 Lender’s Expenses.  Whether or not the transactions contemplated by this
Agreement shall be fully consummated, Borrower shall reimburse Lender for the
reasonable out-of-pocket fees and expenses reasonably incurred by Lender in
connection herewith.  Notwithstanding anything to the contrary in this Agreement
or in any of the other Loan Documents, Borrower’s obligation to reimburse Lender
for fee and expenses, whenever Borrower shall have such obligation under this
Agreement or any of the other Loan Documents, shall only pertain to the
reasonable, out-of-pocket fees and expenses actually incurred by Lender.
 
15.8 Survival.  All representations, warranties, covenants and agreements of
Borrower herein or in any other Loan Document, or in any notice, certificate, or
other paper delivered by or on behalf of Borrower pursuant hereto are
significant and except as may have been updated or corrected by other
information provided to the Lender by the Borrower shall be deemed to have been
relied upon by Lender notwithstanding any investigation made by Lender or on its
behalf and shall survive the delivery of the Loan Documents and the making of
the Loan and each advance pursuant thereto.  No review or approval by Lender or
by Lender’s Consultants or any of their representatives, of any plans and
specifications, opinion letters, certificates by professionals or other item of
any nature shall relieve Borrower or anyone else of any of the obligations,
warranties or representations made by or on behalf of Borrower under any one or
more of the Loan Documents.
 
15.9 Cumulative Rights.  All of the rights of Lender hereunder and under each of
the other Loan Documents and any other agreement now or hereafter executed in
connection herewith or therewith, shall be cumulative and may be exercised
singly, together, or in such combination as Lender may determine in its sole
good faith judgment.
 
15.10 Claims Against Lender.
 
15.10.1 Borrower Must Notify.  The Lender shall not be in default under this
Agreement, or under any other Loan Document, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within ninety (90) days after Borrower first had actual knowledge or actual
notice of the occurrence of the event which Borrower alleges gave rise to such
claim and the Lender does not remedy or cure the default, if any there be, with
reasonable promptness thereafter.  Such actual knowledge or actual notice shall
refer to what was actually known by, or expressed in a written notification
furnished to, any of the persons or officials referred to in Exhibit C as
Authorized Representatives.
 
15.10.2 Remedies.  If it is determined by the final order of a court of
competent jurisdiction, which is not subject to further appeal, that Lender has
breached any of its obligations under the Loan Documents and has not remedied or
cured the same with reasonable promptness following notice thereof, Lender’s
responsibilities shall be limited to: (i) where the breach consists of the
failure to grant consent or give approval in violation of the terms and
requirements of a Loan Document, the obligation to grant such consent or give
such approval and to pay Borrower’s reasonable costs and expenses including,
without limitation, reasonable attorneys, fees and disbursements in connection
with such court proceedings; and (ii) in the case of any such failure to grant
such consent or give such approval, or in the case of any other such default by
Lender, where it is also so determined that Lender acted in bad faith, or that
Lender’s default constituted gross negligence or willful misconduct, the payment
of any actual, direct, compensatory damages sustained by Borrower as a result
thereof plus Borrower’s reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements in connection with such
court proceedings.
 

24

--------------------------------------------------------------------------------

Table of Contents

15.10.3 Limitations.  In no event, however, shall Lender be liable to Borrower
or anyone else for other damages such as, but not limited to, indirect,
speculative or punitive damages whatever the nature of the breach by Lender of
its obligations under this Loan Agreement or under any of the other Loan
Documents.  In no event shall Lender be liable to Borrower or anyone else unless
a written notice specifically setting forth the claim of Borrower shall have
been given to Lender within the time period specified above.
 
15.11 Obligations Absolute.  Except to the extent prohibited by applicable law
which cannot be waived, the Obligations of Borrower under the Loan Documents
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of the Loan Documents under all circumstances
whatsoever, including, without limitation, the existence of any claim, set off,
defense or other right which Borrower may have at any time against Lender
whether in connection with the Loan or any unrelated transaction.
 
15.12 Table of Contents, Title and Headings.  Any Table of Contents, the titles
and the headings of sections are not parts of this Loan Agreement or any other
Loan Document and shall not be deemed to affect the meaning or construction of
any of their provisions.
 
15.13 Counterparts.  This Loan Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument.  In making proof of this
agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of such
loan agreement is sought.
 
15.14 Satisfaction of Term Sheet.  The funding of the entire Loan being made
pursuant to the terms hereof and of the other Loan Documents is being made in
satisfaction of Lender’s obligations under the Term Sheet dated December 14,
2009 (the “Term Sheet”).  The terms, provisions and conditions of this Agreement
and the other Loan Documents supersede the provisions of the Term Sheet.
 
15.15 Participations.  At any time and from time to time and without Borrower’s
or Guarantor’s consent, the Lender (and any Bank) may sell participations to one
or more banks or other entities in all or a portion of the Lender's (or Bank’s)
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) any such sale of participations shall not affect the rights
and duties of the Lender (or Bank) hereunder to the Borrower and (b) the only
rights granted to the participant pursuant to such participation arrangements
with respect to waivers, amendments or modifications of the Loan Documents shall
be the right to approve waivers, amendments or modifications that would reduce
the principal of or the interest rate on the Loan, extend the term or increase
the amount of the Loan or extend any regularly scheduled payment date for
principal or interest.
 
15.16 Assignments.  The Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable Law, at any time assign the
Loan, the Note and its rights and obligations under this Agreement and the other
Loan Documents to any Qualified Assignee.
 
15.17 Time Of the Essence.  Time is of the essence of each provision of this
Agreement and each other Loan Document.
 
15.18 No Oral Change.  This Loan Agreement and each of the other Loan Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Loan Document, is required to be bound by changes without such party’s assent).
In no event shall any oral agreements, promises, actions, inactions, knowledge,
course of conduct, course of dealings or the like be effective to amend,
terminate, extend or otherwise modify this Loan Agreement or any of the other
Loan Documents.
 

25

--------------------------------------------------------------------------------

Table of Contents

15.19 Statements.  While Lender may issue invoices or other statements on a
quarterly or other periodic basis (a “Statement”), it is expressly acknowledged
and agreed that: (i) the failure of Lender to issue any Statement on one or more
occasions shall not affect Borrower’s obligations to make payments under the
Loan Documents as and when due; (ii) the inaccuracy of any Statement shall not
be binding upon Lender and so Borrower shall always remain obligated to pay the
full amount(s) required under the Loan Documents as and when due notwithstanding
any provision to the contrary contained in any Statement provided, however, it
shall not be an Event of Default hereunder if such Statement is inaccurate and
Borrower makes payment in accordance thereof as long as Borrower upon receipt of
a corrected Statement makes payment in accordance with such corrected Statement;
(iii) all Statements are issued for information purposes only and shall never
constitute any type of offer, acceptance, modification, or waiver of the Loan
Documents or any of Lender’s rights or remedies thereunder; and (iv) in no event
shall any Statement serve as the basis for, or a component of, any course of
dealing, course of conduct, or trade practice which would modify, alter, or
otherwise affect the express written terms of the Loan Documents.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

26

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument at Boston, Massachusetts this 12th day of February, 2010.
 
BORROWER:






 /s/ Peter J.
Sonnabend                                                                                    
Peter J. Sonnabend, as Trustee of Charterhouse of Cambridge Trust, and not
individually






 /s/ Boy A.J. van
Riel                                                                                               
Boy A. J. van Riel, as Trustee of Charterhouse of Cambridge Trust, and not
individually


SONESTA OF MASSACHUSETTS, INCORPORATED






By: /s/ Peter J.
Sonnabend                                                                                               
Peter J. Sonnabend
Its Vice President
Hereunto duly authorized




LENDER:


RBS CITIZENS, NATIONAL ASSOCIATION






By: /s/ Lisa R.
Murray                                                                                     
Name: Lisa R. Murray
Title:   Senior Vice President



27

--------------------------------------------------------------------------------

Table of Contents

EXHIBITS
 

   
Section
Reference
Number
Exhibit A
Definitions
1.1
Exhibit B
Ownership Interests and Taxpayer Identification Numbers - Borrower
8.10.2
Exhibit B-1
Ownership Interests  - Guarantor
8.10.2
Exhibit C
Authorized Representatives
4 and 15.9.1
Exhibit D
Form of Borrower’s Compliance Certificate
9.18.2



 

28

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT A TO LOAN AGREEMENT
 
DEFINITIONS


Agreement as defined in the Preamble.


Appraisal shall mean an appraisal of the “as-is” or “as stabilized”, as
indicated value of the Property determined on a fair market value basis,
performed by an independent MAI Qualified Appraiser selected by the Lender who
is not employed by the Borrower or the Lender, the form of such Appraisal and
the identity of the appraiser to be acceptable to the Lender.


Appraised Value shall mean the “as is” or “as stabilized”, as indicated fair
market value of the Property determined by the Lender’s appraisal division in
its reasonable judgment based upon the most recent Appraisal or Lender valuation
obtained pursuant to the terms hereof, as the same may be adjusted by the
Lender’s internal appraisal department consistent with the Lender’s procedures.


Authorized Representatives as defined in Section 4. and listed on Exhibit C.


Borrower as defined in the Preamble.


Business Day shall mean:  any day of the year on which offices of RBS Citizens
Bank National Association are not required or authorized by law to be closed for
business in Boston, Massachusetts.  If any day on which a payment is due is not
a Business Day, then the payment shall be due on the next day following which is
a Business Day.  Further, if there is no corresponding day for a payment in the
given calendar month (i.e., there is no “February 30th”), the payment shall be
due on the last Business Day of the calendar month.


Cambridgeside Galleria Garage Lease as defined in Section 9.21.


Cash Collateral Account Borrower’s Account No. 1315927125 on deposit with
Lender.


Cash Reserve as defined in Section 7.21.


Casualty as defined in Section 14.1.


Collateral as defined in Section 7.5.


Debt Service shall mean for the applicable period of determination the sum of
(a) total interest expense of the Borrower with respect to the Loan for such
period and (b) scheduled principal payments with respect to the Loan for such
period as shown on the Schedule of Payments attached to the Note.


Debt Service Coverage Ratio shall mean the ratio for the trailing twelve month
period determined at the end of each calendar quarter (e.g., March 31), June 30,
September 30 and December 31) of:  (A) Net Operating Income to (B) Debt Service
on the Loan.


Default shall mean any fact or circumstance which upon the giving of notice or
passage of time or both would constitute an Event of Default.


Distribution. Whether done directly or indirectly, the (i) declaration or
payment of any dividend, (ii) distribution of cash or other property, (iii)
purchase, redemption, or other retirement, (iv) making of or repayment of any
loan to any party holding an interest in Borrower, or (iv) other distribution,
in each case, of, on or in respect of any shares of any class of capital stock,
partnership interests, or other beneficial or ownership interests of the
Borrower.



A-1

--------------------------------------------------------------------------------

Table of Contents

Dollars shall mean lawful money of the United States.


Environmental Indemnity as defined in Section 3.1.4.


Environmental Laws as defined in the Environmental Indemnity.


ERISA and ERISA Plan each as defined in Section 8.12.


Event of Default as defined in Section 11.1.


Expenses.  For the applicable period of determination, and without duplication,
all ordinary and necessary costs and expenses actually incurred by the Borrower
in connection with the ownership and operation of the Property, including
ordinary and necessary maintenance and repair expenses, real estate taxes,
insurance premiums, payments to utility companies, and management fees,
marketing fees and capital reserves.  For purposes of calculating NOI,
management and marketing fees in the aggregate shall be deemed to be three
percent (3%) of Gross Receipts, and capital reserves shall be deemed to be three
percent (3%) of Gross Receipts.


Notwithstanding the foregoing, the following shall not be included in
Expenses:  (i) Debt Service; (ii) any costs or expenses paid from reserve
accounts; (iii) non-cash expenses such as depreciation; (iv) the cost of any
item required to be capitalized under GAAP; (v) any income, franchise, corporate
excise or similar taxes; (vi) any expenses for which the Borrower receives
reimbursement from sources not included in Gross Receipts, such as proceeds of
insurance and condemnation awards; and (vii) ordinary and necessary expenses for
tenant improvements and leasing commissions under Leases approved by Lender.


Garage Management Contract as defined in Section 8.5.


Generally Accepted Accounting Principles (GAAP). Principles that are (a)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time
and (b) consistently applied with past financial statements of the Borrower
adopting the same principles; provided that a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in generally accepted accounting principles) as to financial statements in which
such principles have been properly applied.


Governmental Authority shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.


Gross Receipts.  For the applicable period of determination and without
duplication, all income, revenues, proceeds, and cash receipts received by or on
behalf of the Borrower arising out of or relating to the ownership, rental, use
or operation of the Property or any part thereof, including the following:  the
gross rental income received from the rental of any part of the Property;
interest received from any reserve or escrow accounts relating to the Property;
reimbursements received from tenants at the Property and real estate tax
abatements.  Security deposits received by Borrower from tenants at the Property
shall be included in Gross Receipts as and when applied by Borrower in
connection with a breach or default by said tenant.  In any event, proceeds of
any insurance proceeds and eminent domain awards and any other extraordinary
receipt of funds under circumstances that would be deemed a capital transaction
under GAAP shall not be included in Gross Receipts.


Guarantor as defined in Section 3.1.6.


Guaranty as defined in Section 3.1.6.



A-2

--------------------------------------------------------------------------------

Table of Contents

Hazardous Materials as defined in the Environmental Indemnity.


Improvements as defined in Section 1.3.


Indemnified Party as defined in Section 9.16.


Initial Advance as defined in Section 2.1.


Initial Term as defined in Section 2.3.


Interest Rate Agreement.  The interest rate protection product purchased by the
Borrower in form and substance satisfactory to the Lender, which shall contain a
cap with a counterparty acceptable to the Lender which caps the LIBOR Rate (as
defined in the Note) over the five (5) year Term to a maximum of three and
five-hundredths percent (3.05%).


Interest Rate Assignment as defined in Section 3.1.5.


Investment shall mean the acquisition of any real or tangible personal property
or of any stock or other security, any loan, advance, bank deposit, money market
fund, contribution to capital, extension of credit (except for accounts
receivable arising in the ordinary course of business and payable in accordance
with customary terms) , or purchase or commitment or option to purchase or
otherwise acquire real estate or tangible personal property or stock or other
securities of any party or any part of the business or assets comprising such
business, or any part thereof.


Land as defined in Section 1.3.


Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, policy, order, injunction, writ, decree or award
of, or any permit, approval or license granted by, any Governmental Authority,
now or hereafter in effect, including without limitation those relating to
zoning, subdivision, Hazardous Substances, building, health or safety, fire
protection, accessibility to, usability by or discrimination against disabled
individuals, or environmental matters.


Lender  as defined in the Preamble.


Lender’s Consultants as defined in Section 5.1.


Licenses and Permits shall mean all licenses, permits, authoriza­tions and
agreements issued by or agreed to by any governmental authority, or by a private
party pursuant to a Permitted Title Exception, and including, but not limited
to, building permits, occupancy permits and such special permits, variances and
other relief as may be required pursuant to Laws which may be applicable to the
Property.


Liquor License shall mean that license issued by the City of Cambridge License
Commission to Sonesta of Massachusetts on December 17, 2009, as the same may be
renewed, replaced or extended.


Loan as defined in Section 1.4.


Loan Agreement as defined in the Preamble.


Loan Documents as defined in Section 3.2.


Loan Fees as referred to in the Term Sheet.



A-3

--------------------------------------------------------------------------------

Table of Contents

Loan To Value Ratio or LTV Ratio.  At the closing of the Loan and annually
thereafter the ratio obtained by dividing: (i) the outstanding principal balance
of the Loan, by (ii) the Appraised Value of the Property, expressed as a
percentage.


LTV Covenant as defined in Section 9.18.1.


MAI shall mean Member of the Appraisal Institute.


Maturity shall mean the Maturity Date, or, if the Maturity Date has been
extended pursuant to the provisions of the Loan Agreement, the Extended Maturity
Date, or in any instance, upon acceleration of the Loan, if the Loan has been
accelerated by Lender upon an Event of Default.


Maturity Date as defined in Section 2.3.


Mortgage as defined in Section 3.1.1.


Net Operating Income (or NOI) shall mean, for any period of determination, the
amount by which the Gross Receipts of Borrower exceed the Expenses of Borrower.


Note as defined in Section 3.2.


Obligations as defined in Section 3.1.


OFAC List shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States.  The OFAC List currently is accessible
through the internet website www.treas.gov.


Original Appraisal as defined in Section 9.18.1.


Permitted Additional Debt as defined in Section 9.6.4.


Permitted Encumbrances as defined in the Mort­gage.


Permitted Transactions as defined in Section 9.6.2.


Permitted Transfers as defined in Section 9.6.3.


Prime Rate as defined in the Note.


Property as defined in Section 1.3.


Qualified Appraiser shall mean a reputable independent MAI appraiser with at
least five (5) years’ experience in appraising commercial properties and/or
hotels in the metropolitan Boston area of the caliber, as of the date hereof, of
Cushman and Wakefield, CBRE, McCall and Almy (by way of example).


Qualified Assignee shall mean any commercial bank, savings bank, savings and
loan association or similar financial institution, any life insurance company,
any institutional investor or any other entity which is engaged in the business
of lending money and extending credit, and buying loans or participations in
loans under credit facilities substantially similar to those extended under this
Agreement.



A-4

--------------------------------------------------------------------------------

Table of Contents

Repair Work as defined in Section 14.1.


Reportable Event as defined in Section 8.12.


Required Lease (s) means any lease which Lender in its reasonable discretion
deems necessary or advisable for the continued operation of the Property in the
manner contemplated by this Agreement.  As of the date of this Agreement, the
only Required Lease is the lease to Altruista LLC, d/b/a Dantes dated
October 31, 2005.


Security as defined in Section 3.1.


Security Documents as defined in Section 3.2.


Single Purpose Entity means a corporation or a Massachusetts business trust
which, at all times since its formation and thereafter, (a) was organized solely
for the purpose of owning and operating the Property and matters related
thereto, (b) has not and will not engage in any business unrelated to the
ownership and operation of the Property, (c) has not and will not have any
assets other than those related to the Property, (d) except as otherwise
expressly permitted by the Loan Documents has not and will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale, transfer of interests, or amendment of its declaration of trust,
articles of incorporation or bylaws, (e) has not and will not fail to correct
any known misunderstanding regarding the separate identity of such entity, (f) 
has not done and will not do any of the following:  (I) file a bankruptcy,
insolvency or reorganization petition or otherwise seek any relief under any
laws relating to the relief from debts or the protection of debtors generally;
(II) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian or any similar official for such entity or all or any portion
of such entity’s properties; (III) make any assignment for the benefit of such
entity’s creditors’ or (IV) take any action that might cause such entity to
become insolvent, (g) has maintained and will maintain its accounts, books and
records separate from any other person or entity, (h) has not and will not
commingle its funds or assets with those of any other entity, (i) has held and
will hold its assets in its own name, (j) has conducted and will conduct its
business in its name (k) has paid and will pay its liabilities, including
salaries of any employees, out of its own funds and assets, (l) has observed and
will observe all corporate and trust formalities, (m) intentionally omitted,
(n) has no indebtedness other than as expressly permitted under the Loan
Documents, (o) has not and will not assume or guarantee or become obligated for
the debts of any other entity or person, or hold out its credit as being
available to satisfy the obligations of any other entity or person, (q) will not
acquire obligations or securities of its members, (p) has established and
maintains an office through which it conducts its business separate and apart
from that of any of its Affiliates or has allocated and will allocate fairly and
reasonably shared expenses, including, without limitation, shared office space
and uses separate stationary, invoices and checks, (q) has not and will not
pledge its assets for the benefit of any other person or entity, (r) has held
and identified itself and will hold itself out and identify itself as a separate
and distinct entity under its own name and not as a division or part of any
other person or entity, (s) has not made and will not make loans to any person
or entity, (t) has not and will not identify any of its beneficiaries or
shareholders or any Affiliates of any of them as a division or part of it,
(u) has not entered and will not enter into or be a party to, any transaction
with its beneficiary, shareholders or its Affiliates (including the managing
member) except in the ordinary course of its business and on terms which are
intrinsically fair and are not less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party, (v) has paid
and will pay the salaries of its own employees from its own funds, (w) has
maintained and will maintain adequate capital in light of its contemplated
business operation and (x) if such entity is a trust, and such entity has one or
more trustees, then such entity’s organizational documents shall provide that
such entity shall continue (and not dissolve) for so long as a trustee exists.


Statement as defined in Section 15.19.


SNDA as defined in Section 7.19.



A-5

--------------------------------------------------------------------------------

Table of Contents

Surveyor and Survey Plan each as defined in Section 1.3.


Term Sheet shall mean that certain Term Sheet by and between Lender and
Borrower, dated as of December 14, 2009.


UCC means the Uniform Commercial Code in effect in the jurisdiction where the
Property is situated.





A-6

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT C TO LOAN AGREEMENT


AUTHORIZED REPRESENTATIVES




Charterhouse of Cambridge Trust
Peter J. Sonnabend, Trustee
Boy A. J. van Riel, Trustee


Sonesta of Massachusetts, Incorporated
Peter J. Sonnabend, Secretary
Boy A. J. van Riel, Treasurer



C-1

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D TO LOAN AGREEMENT


FORM OF COMPLIANCE CERTIFICATE


COMPLIANCE CERTIFICATE


Peter J. Sonnabend and Boy A.J. van Riel, as Trustees of the Charthouse of
Cambridge Trust and Sonesta of Massachusetts Incorporated (collectively
"Borrower") hereby certifies to RBS Citizens National Association (“Lender”),
pursuant to the Loan Agreement between Borrower and Lender dated February ____,
2010 as may be amended from time to time ("Loan Agreement"), that:


1.           Capitalized terms not defined herein shall have the meanings set
forth in the Loan Agreement.


2.           The Borrower has complied with all the terms, covenants and
conditions to be performed or observed by the Borrower contained in the Loan
Agreement and other documents required to be executed by the Borrower in
connection with the Loan Agreement.


3.           On the date hereof there does not exist an Event of Default or an
event which would with notice or the lapse of time, or both, constitute an Event
of Default.


4.           The representations and warranties contained in the Loan Agreement
and in any certificate, document or financial or other statement furnished at
any time thereunder are true, correct and complete in all material respects with
the same effect as though such representations and warranties had been made on
the date hereof, except to the extent that any such representation and warranty
relates solely to an earlier date (in which case such representation and
warranty shall be true, correct and complete on and as of such earlier date).


5.           Borrower hereby certifies as follows that the financial statements
attached hereto which are required to be delivered to Lender pursuant to Section
9.2 of the Loan Agreement are true, accurate and complete in all material
respects as of the date hereof.


6.           Borrower is in compliance with all applicable covenants contained
in the Loan Agreement including, without limitation, the Debt Service Coverage
Ratio which is not less than 1.25 to 1.0 on a trailing 12 month basis, for the
period ending _________________, 20__, calculated as follows:


(i) Gross
Receipts                                           $____________________
 
minus
 
(ii) Expenses                                           $____________________
 
equals
 
(iii) Net Operating
Income                                                      $____________________
 
(iv) Debt
Service                                                      $____________________
 
(v) Debt Service Coverage Ratio is:___________________
 
Complies:   _____ yes     _____ no







D-1

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this Certificate in the name and on behalf of the
Borrower on _____________________, 20_____.


BORROWER:




                                 ___________________________________
Authorized Representative
Hereunto duly authorized



 
D-2

--------------------------------------------------------------------------------

 
